Exhibit 10.1

 

--------------------------------------------------------------------------------

 

$300,000,000

 

CREDIT AGREEMENT

 

dated as of November 5, 2003,

 

among

 

OVERNITE TRANSPORTATION COMPANY,

 

OVERNITE CORPORATION,

 

THE LENDERS AND ISSUING BANKS NAMED HEREIN,

 

SUNTRUST BANK,

as Administrative Agent and Collateral Agent

 

and

 

CREDIT SUISSE FIRST BOSTON,

as Syndication Agent

 

--------------------------------------------------------------------------------

 

CREDIT SUISSE FIRST BOSTON

 

and

 

SUNTRUST CAPITAL MARKETS, INC.,

as Joint Bookrunners and Joint Lead Arrangers

 

and

 

BANK OF AMERICA, N.A., WACHOVIA SECURITIES, INC. and

US BANK NATIONAL ASSOCIATION

as Co-Documentation Agents

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I      Definitions     

SECTION 1.01. Defined Terms

   1

SECTION 1.02. Terms Generally

   25

SECTION 1.03. Classification of Loans and Borrowings

   25

SECTION 1.04. Pro Forma Calculations

   25 ARTICLE II      The Credits     

SECTION 2.01. Commitments

   26

SECTION 2.02. Loans

   26

SECTION 2.03. Borrowing Procedure

   28

SECTION 2.04. Evidence of Debt; Repayment of Loans

   28

SECTION 2.05. Fees

   29

SECTION 2.06. Interest on Loans

   30

SECTION 2.07. Default Interest

   31

SECTION 2.08. Alternate Rate of Interest

   31

SECTION 2.09. Termination and Reduction of Commitments

   31

SECTION 2.10. Conversion and Continuation of Borrowings

   32

SECTION 2.11. Repayment of Term Borrowings

   33

SECTION 2.12. Prepayment

   35

SECTION 2.13. Mandatory Prepayments

   35

SECTION 2.14. Reserve Requirements; Change in Circumstances

   37

SECTION 2.15. Change in Legality

   38

SECTION 2.16. Indemnity

   39

SECTION 2.17. Pro Rata Treatment

   39

SECTION 2.18. Sharing of Setoffs

   39

SECTION 2.19. Payments

   40

SECTION 2.20. Taxes

   40

SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate

   42

SECTION 2.22. Swingline Loans

   44

SECTION 2.23. Letters of Credit

   45

SECTION 2.24. Increase in Revolving Credit Commitments

   50

SECTION 2.25. Increase in Term Loan Commitments

   51

 

i



--------------------------------------------------------------------------------

ARTICLE III      Representations and Warranties     

SECTION 3.01. Organization; Powers

   53

SECTION 3.02. Authorization

   53

SECTION 3.03. Enforceability

   53

SECTION 3.04. Governmental Approvals

   53

SECTION 3.05. Financial Statements

   54

SECTION 3.06. No Material Adverse Change

   54

SECTION 3.07. Title to Properties; Possession Under Leases

   54

SECTION 3.08. Subsidiaries

   55

SECTION 3.09. Litigation; Compliance with Laws

   55

SECTION 3.10. Agreements

   55

SECTION 3.11. Federal Reserve Regulations

   55

SECTION 3.12. Investment Company Act; Public Utility Holding Company Act

   56

SECTION 3.13. Tax Returns

   56

SECTION 3.14. No Material Misstatements

   56

SECTION 3.15. Employee Benefit Plans

   56

SECTION 3.16. Environmental Matters

   57

SECTION 3.17. Insurance

   57

SECTION 3.18. Security Documents

   57

SECTION 3.19. Labor Matters

   57 ARTICLE IV      Conditions of Lending     

SECTION 4.01. All Credit Events

   58

SECTION 4.02. First Credit Event

   58 ARTICLE V      Affirmative Covenants     

SECTION 5.01. Existence; Businesses and Properties

   61

SECTION 5.02. Insurance

   61

SECTION 5.03. Obligations and Taxes

   61

SECTION 5.04. Financial Statements, Reports, etc

   62

SECTION 5.05. Litigation and Other Notices

   63

SECTION 5.06. Maintaining Records; Access to Properties and Inspections

   63

SECTION 5.07. Use of Proceeds

   64

SECTION 5.08. Further Assurances

   64

 

ii



--------------------------------------------------------------------------------

ARTICLE VI      Negative Covenants     

SECTION 6.01. Indebtedness

   64

SECTION 6.02. Liens

   66

SECTION 6.03. Sale and Lease-Back Transactions

   67

SECTION 6.04. Investments, Loans and Advances

   68

SECTION 6.05. Mergers, Consolidations and Sales of Assets

   69

SECTION 6.06. Restricted Payments; Restrictive Agreements

   69

SECTION 6.07. Transactions with Affiliates

   70

SECTION 6.08. Business of Overnite, Borrower and Subsidiaries

   71

SECTION 6.09. Capital Expenditures

   71

SECTION 6.10. Fixed Charge Coverage Ratio

   71

SECTION 6.11. Maximum Leverage Ratio

   71

SECTION 6.12. Minimum Asset Coverage Ratio

   72 ARTICLE VII      Events of Default      ARTICLE VIII      The
Administrative Agent and the Collateral Agent      ARTICLE IX      Miscellaneous
    

SECTION 9.01. Notices

   77

SECTION 9.02. Survival of Agreement

   78

SECTION 9.03. Binding Effect

   78

SECTION 9.04. Successors and Assigns

   78

SECTION 9.05. Expenses; Indemnity

   82

SECTION 9.06. Right of Setoff

   83

SECTION 9.07. Applicable Law

   84

SECTION 9.08. Waivers; Amendment

   84

SECTION 9.09. Interest Rate Limitation

   85

SECTION 9.10. Entire Agreement

   86

SECTION 9.11. WAIVER OF JURY TRIAL

   86

SECTION 9.12. Severability

   86

SECTION 9.13. Counterparts

   86

SECTION 9.14. Headings

   87

SECTION 9.15. Jurisdiction; Consent to Service of Process

   87

SECTION 9.16. Confidentiality

   87

 

iii



--------------------------------------------------------------------------------

Schedules

    

Schedule 1.01(a)

  

Existing Letters of Credit

Schedule 1.01(b)

  

Subsidiary Guarantors

Schedule 2.01

  

Lenders and Commitments

Schedule 3.08

  

Subsidiaries

Schedule 3.16

  

Environmental Matters

Schedule 3.17

  

Insurance

Schedule 6.01

  

Outstanding Indebtedness on Closing Date

Schedule 6.02

  

Liens Existing on Closing Date

Schedule 6.06(b)

  

Certain Existing Restrictions

 

Exhibits

    

Exhibit A

  

Form of Administrative Questionnaire

Exhibit B

  

Form of Assignment and Acceptance

Exhibit C

  

Form of Borrowing Request

Exhibit D

  

Form of Pledge Agreement

Exhibit E

  

Form of Guarantee Agreement

Exhibit F-1

  

Form of Opinion of Hunton & Williams LLP

Exhibit F-2

  

Form of Opinion of Mark Goodwin, Esq.,

    

General Counsel of Overnite and the Borrower

Exhibit F-3

  

Form of Opinion of Marvin Friedland, Esq.,

    

General Counsel of Motor Cargo

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of November 5, 2003, among OVERNITE TRANSPORTATION
COMPANY, a Virginia corporation (the “Borrower”), OVERNITE CORPORATION, a
Virginia corporation (“Overnite”), the Lenders (as defined in Article I),
SUNTRUST BANK, a Georgia banking corporation, as administrative agent (in such
capacity, the “Administrative Agent”) and as collateral agent (in such capacity,
the “Collateral Agent”) for the Lenders and Issuing Banks, and CREDIT SUISSE
FIRST BOSTON, acting through its Cayman Islands Branch, as syndication agent (in
such capacity, the “Syndication Agent”).

 

Overnite and the Borrower have requested the Lenders to extend credit in the
form of (a) Term Loans (such term and each other capitalized term used but not
defined in this introductory statement having the meaning given it in Article I)
to the Borrower on the Closing Date, in an aggregate principal amount not in
excess of $125,000,000 (subject, after the Closing Date, to the provisions of
Section 2.25), and (b) Revolving Loans on the Closing Date and at any time and
from time to time prior to the Revolving Credit Maturity Date, in an aggregate
principal amount at any time outstanding not in excess of $175,000,000 (subject,
after the Closing Date, to the provisions of Section 2.24). Overnite and the
Borrower have requested the Swingline Lender to extend credit, at any time and
from time to time prior to the Revolving Credit Maturity Date, to the Borrower
in the form of Swingline Loans, in an aggregate principal amount at any time
outstanding not in excess of $15,000,000. Overnite and the Borrower have
requested the Issuing Banks to issue Letters of Credit, in an aggregate face
amount at any time outstanding not in excess of $150,000,000 (subject to the
definition of the term “L/C Commitment”), for the account of Overnite and its
Subsidiaries. The proceeds of the Term Loans to be made on the Closing Date,
together with the proceeds of Revolving Loans in an aggregate principal amount
of up to $5,000,000 to be made on the Closing Date, are to be used solely to pay
the Cash Dividend and to pay fees and expenses related to the Transactions. The
proceeds of the Revolving Loans, the Swingline Loans and, if applicable, the
Incremental Term Loans are to be used solely for working capital and other
general corporate purposes of Overnite and its Subsidiaries.

 

The Lenders are willing to extend such credit to the Borrower and the Issuing
Banks are willing to issue Letters of Credit for the account of Overnite and its
Subsidiaries on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (a) the
LIBO Rate in effect for such Interest Period and (b) Statutory Reserves.

 

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.07, the term “Affiliate”
shall also include any person that directly or indirectly owns 10% or more of
any voting class of Equity Interests of the person specified or that is an
officer or director of the person specified.

 

“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Lenders’ Revolving Credit Exposures.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. If the Administrative Agent
shall have determined (which determination shall be conclusive absent manifest
error) that it is unable to ascertain the Federal Funds Effective Rate for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (b) of the
preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in the Prime
Rate or the Federal Funds Effective Rate shall be effective on the effective
date of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.

 

2



--------------------------------------------------------------------------------

“Applicable Percentage” shall mean, for any day, with respect to any Eurodollar
Loan or ABR Loan, or with respect to the Commitment Fees, as the case may be,
the applicable percentage set forth below under the caption “Eurodollar Spread”,
“ABR Spread” or “Commitment Fee Percentage”, as the case may be, based upon the
ratings by Moody’s and S&P, respectively, applicable on such date to the
Facilities:

 

    

Ratings

(Moody’s and S&P)

--------------------------------------------------------------------------------

   Eurodollar Spread


--------------------------------------------------------------------------------

   ABR Spread


--------------------------------------------------------------------------------

   Commitment Fee
Percentage


--------------------------------------------------------------------------------

Category 1

  

Baa1 or higher and

BBB+ or higher

   0.75    —      0.20

Category 2

   Baa2 and BBB    1.00    —      0.25

Category 3

   Baa3 and BBB-    1.50    0.25    0.30

Category 4

   Ba1 and BBB- or
Baa3 and BB+    1.625    0.375    0.40

Category 5

   Ba1 and BB+    1.75    0.50    0.50

Category 6

   Ba2 and BB    2.00    0.75    0.50

Category 7

   Ba3 or lower or
BB-or lower    2.50    1.25    0.50

 

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Facilities (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 7; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the
Facilities shall fall within different Categories one level apart, the
Applicable Percentage shall be based on the lower of the two ratings (e.g.,
Category 2 would apply if the ratings were BBB+ and Baa2); (iii) if the ratings
established or deemed to have been established by Moody’s and S&P for the
Facilities shall fall within different Categories more than one level apart, the
Applicable Percentage shall be based on the Category one level above the lower
rating (e.g., Category 2 would apply if the ratings were BBB+ and Baa3) and (iv)
if the ratings established or deemed to have been established by Moody’s and S&P
for the Facilities shall be changed (other than

 

3



--------------------------------------------------------------------------------

as a result of a change in the rating system of Moody’s or S&P), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency. Each change in the Applicable Percentage shall apply
during the period commencing on the effective date of such change and ending on
the date immediately preceding the effective date of the next such change. If
the rating system of Moody’s or S&P shall change, or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Borrower and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the non-availability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Percentage shall be determined by reference to the
rating most recently in effect prior to such change or cessation.

 

“Asset Coverage Ratio” shall mean, on any date, the ratio of (a) the sum of (i)
the cash and cash equivalents, (ii) the net accounts receivable, (iii) the net
inventories and (iv) the net properties, plant and equipment of Overnite and its
consolidated Subsidiaries on such date, in each case which are free of any Liens
other than Liens in favor of the Secured Parties and customary set-off rights
and banker’s liens of depositary institutions (as determined in accordance with
GAAP and as shown on the consolidated balance sheet of Overnite on such date) to
(b) Total Adjusted Debt on such date.

 

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by Overnite or any of the
Subsidiaries to any person other than a Loan Party of (a) any Equity Interests
of any of the Subsidiaries (other than directors’ qualifying shares) or (b) any
other assets of Overnite or any of the Subsidiaries (other than (i) inventory,
damaged, obsolete or worn out assets, scrap and Permitted Investments, in each
case disposed of in the ordinary course of business, (ii) non-exclusive licenses
of intellectual property, sale or discount of overdue accounts in connection
with collections, leases or subleases (but not sale and leaseback transactions),
in each case made in the ordinary course of business, (iii) assets sold pursuant
to a Securitization Transaction and (iv) dispositions between or among Foreign
Subsidiaries), provided that any asset sale or series of related asset sales
described in clause (b) above having a value not in excess of $1,000,000 shall
be deemed not to be an “Asset Sale” for purposes of this Agreement.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B or such other form as shall be approved by the Administrative
Agent.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrowing” shall mean (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

 

4



--------------------------------------------------------------------------------

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

 

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in Richmond, Virginia or New York City are authorized or required by law
to close; provided, however, that when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” shall mean, for any period, (a) the additions to
property, plant and equipment and other capital expenditures of Overnite and its
consolidated Subsidiaries that are or are required to be set forth in a
consolidated statement of cash flows of Overnite and its consolidated
Subsidiaries for such period prepared in accordance with GAAP and (b) Capital
Lease Obligations incurred by Overnite and its consolidated Subsidiaries during
such period, but excluding in each case any such expenditure made to restore,
replace or rebuild property substantially to the condition of such property
immediately prior to any damage, loss, destruction or condemnation of such
property, to the extent such expenditure is made with insurance proceeds,
condemnation awards or damage recovery proceeds relating to any such damage,
loss, destruction or condemnation.

 

“Capital Lease” shall mean any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such person under GAAP.

 

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any Capital Lease, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

“Cash Dividend” shall mean the dividends paid on the Closing Date by the
Borrower to Overnite, Inc., by Overnite, Inc. to Holding, and by Holding to
Union Pacific Corporation, in the aggregate amount of $128,000,000 in cash.

 

A “Change in Control” shall be deemed to have occurred if (a) any person or
group (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
as in effect on the date hereof) shall own directly or indirectly, beneficially
or of record, shares representing more than 25% of the aggregate ordinary voting
power represented by the issued and outstanding capital stock of Overnite; (b) a
majority of the seats (other than vacant seats) on the board of directors of
Overnite shall at any time become occupied by persons who were neither (i)
nominated by the board of directors of Overnite nor (ii) appointed by directors
so nominated; (c) any change in control (or similar event, however denominated)
with respect to Overnite or any Subsidiary shall occur under and as defined in
any indenture or agreement in respect of Material Indebtedness to which Overnite
or any Subsidiary is a party; or (d) Overnite shall cease to own directly or
indirectly, 100% of the issued and outstanding Equity Interests of the Borrower.

 

5



--------------------------------------------------------------------------------

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or any Issuing Bank
(or, for purposes of Section 2.14, by any lending office of such Lender or by
such Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans,
Other Term Loans or Swingline Loans and, when used in reference to any
Commitment, refers to whether such Commitment is a Revolving Credit Commitment,
a Term Loan Commitment, an Incremental Term Loan Commitment or a Swingline
Commitment.

 

“Closing Date” shall mean November 5, 2003.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean all the “Collateral” as defined in any Security
Document.

 

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Credit Commitment, Term Loan Commitment and Swingline Commitment.

 

“Commitment Fee” shall have the meaning assigned to such term in Section
2.05(a).

 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated September 2003.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) Consolidated Interest
Expense for such period, (ii) consolidated federal, state or local income taxes
paid or accrued (without duplication) for such period, (iii) all amounts
attributable to depreciation and amortization for such period and (iv) any
non-cash charges (other than the write-down of current assets) for such period
and minus (b) without duplication, all cash payments made during such period on
account of reserves, restructuring charges and other non-cash charges added to
Consolidated Net Income pursuant to clause (a)(iv) above in a previous period,
all determined on a consolidated basis in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“Consolidated EBITDAR” shall mean, for any period, the sum of (a) Consolidated
EBITDA for such period and (b) to the extent deducted in determining
Consolidated Net Income for such period, Rent Expense.

 

“Consolidated Fixed Charges” shall mean, for any period, the sum of (a)
Consolidated Interest Expense for such period, (b) the aggregate amount of
scheduled principal payments made during such period in respect of long term
Indebtedness of Overnite and the Subsidiaries (other than payments made by
Overnite or any Subsidiary to Overnite or a Subsidiary), (c) the aggregate
amount of principal payments (other than scheduled principal payments) made
during such period in respect of long term Indebtedness of Overnite and the
Subsidiaries, to the extent that such payments reduced any scheduled principal
payments that would have become due within one year after the date of the
applicable payment, (d) Rent Expense for such period, (e) the aggregate amount
of Restricted Payments made by Overnite and the Subsidiaries to a person other
than a Loan Party during such period and (f) the aggregate amount of Taxes paid
in cash by Overnite and the Subsidiaries during such period.

 

“Consolidated Interest Expense” shall mean, for any period, the sum of (a) the
interest expense (including imputed interest expense in respect of Capital Lease
Obligations) of Overnite and the Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP, plus (b) any interest accrued during
such period in respect of Indebtedness of Overnite or any Subsidiary that is
required to be capitalized rather than included in consolidated interest expense
for such period in accordance with GAAP. For purposes of the foregoing, interest
expense shall be determined after giving effect to any net payments made or
received by Overnite or any Subsidiary with respect to interest rate Hedging
Agreements.

 

“Consolidated Net Income” shall mean, for any period, the net income or loss of
Overnite and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the net
income, if positive, of any Subsidiary to the extent that the declaration or
payment of dividends or similar distributions by the Subsidiary of that net
income is not at the time permitted by operation of the terms of its charter or
any agreement, instrument, judgment, decree, statute, rule or governmental
regulation applicable to such Subsidiary, (b) the net income or loss of any
person (other than persons that will become Subsidiaries on the Closing Date)
accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with Overnite or any Subsidiary or the date that such person’s
assets are acquired by the Borrower or any Subsidiary, (c) the income of any
person in which any other person (other than the Borrower or a wholly owned
Subsidiary or any director holding qualifying shares in accordance with
applicable law) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to Overnite or a wholly owned
Subsidiary by such person during such period, (d) any gains or losses
attributable to sales of assets out of the ordinary course of business and (e)
any extraordinary gains or losses (as determined in accordance with GAAP).

 

7



--------------------------------------------------------------------------------

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

 

“Current Assets” shall mean, at any time, the current assets (other than cash
and Permitted Investments) of Overnite and the Subsidiaries, determined on a
consolidated basis in accordance with GAAP.

 

“Current Liabilities” shall mean, at any time, the current liabilities of
Overnite and the Subsidiaries at such time, as determined on a consolidated
basis in accordance with GAAP, but excluding, without duplication, (a) the
current portion of any long-term Indebtedness and (b) outstanding Revolving
Loans, Swingline Loans and Letters of Credit.

 

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

 

“Disqualified Stock” shall mean any Equity Interest which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable
at the sole option of the holder thereof, in whole or in part, or requires the
payment of any cash dividend, in each case at any time on or prior to the first
anniversary of the Term Loan Maturity Date, or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interest referred to in (a) above, in each case at
any time prior to the first anniversary of the Term Loan Maturity Date.

 

“dollars” or “$” shall mean lawful money of the United States of America.

 

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

 

“Environmental Laws” shall mean all applicable Federal, state, local and foreign
laws (including common law), treaties, regulations, rules, ordinances, codes,
decrees, judgments, directives, orders (including consent orders), and
agreements in each case, relating to protection of the environment, natural
resources, human health and safety or the presence, Release of, or exposure to,
Hazardous Materials, or the generation, manufacture, processing, distribution,
use, treatment, storage, transport, recycling or handling of, or the arrangement
for such activities with respect to, Hazardous Materials.

 

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation

 

8



--------------------------------------------------------------------------------

costs), whether contingent or otherwise, arising out of or relating to (a)
compliance or non-compliance with any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release of any
Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person, or any obligations convertible
into or exchangeable for, or giving any person a right, option or warrant to
acquire such equity interests or such convertible or exchangeable obligations.

 

“Equity Issuance” shall mean any issuance or sale by Overnite or any Subsidiary
of any Equity Interests of Overnite or any such Subsidiary, as applicable,
except in each case for (a) any issuance or sale to Overnite or any Subsidiary,
(b) any issuance of directors’ qualifying shares, (c) sales or issuances of
common stock of Overnite to management or employees of Overnite or any
Subsidiary under any employee stock option or stock purchase plan or employee
benefit plan in existence from time to time and (d) the Offering.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code, or solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived); (b) the existence
with respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by Overnite or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan or
the withdrawal or partial withdrawal of Overnite or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; (e) the receipt by Overnite or any of its
ERISA Affiliates from the PBGC or a plan administrator of any notice relating to
the intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the adoption of any amendment to a Plan that would
require the provision of security pursuant to Section 401(a)(29) of the Code or
Section 307 of ERISA; (g) the receipt by Overnite or any of its ERISA Affiliates
of any notice, or the receipt from any Multiemployer Plan by Overnite or any of
its ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is,

 

9



--------------------------------------------------------------------------------

or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA; (h) the occurrence of a “prohibited transaction” with respect
to which Overnite or any Subsidiary could be liable; or (i) any other event or
condition with respect to a Plan or Multiemployer Plan that could result in
liability of Overnite or any Subsidiary.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” shall have the meaning assigned to such term in Article VII.

 

“Excess Cash Flow” shall mean, for any fiscal year of Overnite, the excess of
(a) the sum, without duplication, of (i) Consolidated EBITDA for such fiscal
year and (ii) reductions to noncash working capital of Overnite and the
Subsidiaries for such fiscal year (i.e., the decrease, if any, in Current Assets
minus Current Liabilities from the beginning to the end of such fiscal year)
over (b) the sum, without duplication, of (i) the amount of any Taxes payable in
cash by Overnite and the Subsidiaries with respect to such fiscal year, (ii)
Consolidated Interest Expense for such fiscal year payable in cash, (iii)
Capital Expenditures made in cash in accordance with Section 6.10 during such
fiscal year, except to the extent financed with the proceeds of Indebtedness,
equity issuances, casualty proceeds, condemnation proceeds or other proceeds
that would not be included in Consolidated EBITDA, (iv) permanent repayments of
Indebtedness (other than mandatory prepayments of Loans under Section 2.13) made
by Overnite and the Subsidiaries during such fiscal year, but only to the extent
that such prepayments by their terms cannot be reborrowed or redrawn and do not
occur in connection with a refinancing of all or any portion of such
Indebtedness, and (v) additions to noncash working capital for such fiscal year
(i.e., the increase, if any, in Current Assets minus Current Liabilities from
the beginning to the end of such fiscal year).

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income, franchise or
similar taxes imposed on (or measured by) all or part of its net income by the
United States of America or any State or political subdivision thereof, or by
the jurisdiction under the laws of which such recipient is organized or in which
its principal office is located or, in the case of any Lender or any Issuing
Bank, in which its applicable lending office is located or by any political
subdivision of any of the foregoing jurisdictions, (b) any branch profits taxes
imposed by the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above, (c) in the case of a recipient
(other than an assignee pursuant to a request by the Borrower under Section
2.21(a)), any withholding tax that is imposed on amounts payable to such
recipient at the time such recipient becomes a party to this Agreement (or
designates a new lending office), except to the extent that such recipient (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.20(a), (d) any withholding
tax that is attributable to a recipient’s failure to comply with Section
2.20(e),

 

10



--------------------------------------------------------------------------------

(e) any backup withholding tax and (f) any Tax imposed by any jurisdiction
solely as a result of one or more present or former connections between the
Administrative Agent, the relevant Lender, the relevant Issuing Bank or any
other relevant recipient and such jurisdiction (other than any such connections
arising solely from any such person’s having executed, delivered or performed
its obligations or received a payment under, or enforced, any of the Loan
Documents).

 

“Existing Letters of Credit” shall mean each letter of credit previously issued
for the account of the Borrower that is (a) outstanding on the Closing Date and
(b) listed on Schedule 1.01(a).

 

“Facilities” shall mean the revolving credit and term loan facilities provided
for under this Agreement.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

“Fee Letter” shall mean the Fee Letter dated August 26, 2003, among the
Borrower, Overnite, Credit Suisse First Boston, SunTrust Capital Markets, Inc.
and the Administrative Agent.

 

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the L/C
Participation Fees and the Issuing Bank Fees.

 

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

 

“Fixed Charge Coverage Ratio” shall mean, for any period, the ratio of (a)
Consolidated EBITDAR for such period made during such period to (b) Consolidated
Fixed Charges for such period.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“GAAP” shall mean U.S. generally accepted accounting principles applied on a
consistent basis.

 

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body having
jurisdiction over the Administrative Agent, the Lenders, the Issuing Banks,
Overnite, the Borrower, any Subsidiaries or any of their respective properties.

 

11



--------------------------------------------------------------------------------

“Granting Lender” shall have the meaning assigned to such term in Section
9.04(i).

 

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation, (b)
to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation or (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.

 

“Guarantee Agreement” shall mean the Guarantee Agreement, substantially in the
form of Exhibit E, made by Overnite and the Subsidiary Guarantors in favor of
the Collateral Agent for the ratable benefit of the Secured Parties.

 

“Guarantors” shall mean Overnite and the Subsidiary Guarantors.

 

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any Environmental
Law.

 

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Holding” shall mean Overnite Holding, Inc., a Delaware corporation.

 

“Holding Sale” shall mean the sale by Union Pacific Corporation, on or
immediately prior to the Closing Date, of all the issued and outstanding capital
stock of Holding to Overnite in exchange for (a) the issuance to Union Pacific
Corporation of all the issued and outstanding capital stock of Overnite and (b)
a promissory note of Overnite in the aggregate principal amount of $1,000,000.

 

“Inactive Subsidiary” shall mean, at any time, any Subsidiary that (a) has
consolidated assets of less than $10,000 at such time, (b) has not conducted any
business or other operations during the prior 12-month period and (c) has no
outstanding Indebtedness at such time.

 

12



--------------------------------------------------------------------------------

“Incremental Revolving Facility Amount” shall mean, at any time the excess, if
any, of (a) $50,000,000 over (b) the sum of (i) the aggregate amount of all
Incremental Term Loan Commitments established at or prior to such time pursuant
to Section 2.25 and (ii) the aggregate increase in the Revolving Credit
Commitments established prior to such time pursuant to Section 2.24.

 

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

“Incremental Term Loan Amount” shall mean, at any time, the excess, if any, of
(a) $50,000,000 over (b) the sum of (i) the aggregate increase in the Revolving
Credit Commitments established at or prior to such time pursuant to Section 2.24
and (ii) the aggregate amount of all Incremental Term Loan Commitments
established prior to such time pursuant to Section 2.25.

 

“Incremental Term Loan Assumption Agreement” shall mean an Incremental Term Loan
Assumption Agreement in form and substance reasonably satisfactory to the
Administrative Agent, among the Borrower, the Administrative Agent and one or
more Incremental Term Lenders.

 

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.25, to make Incremental Term Loans to the
Borrower.

 

“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Assumption Agreement.

 

“Incremental Term Loan Repayment Dates” shall mean the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.

 

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrower pursuant to clause (c) of Section 2.01. Incremental Term Loans may
be made in the form of additional Term Loans or, to the extent permitted by
Section 2.25 and provided for in the relevant Incremental Term Loan Assumption
Agreement, Other Term Loans.

 

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
upon which interest charges are customarily paid, (d) all obligations of such
person under conditional sale or other title retention agreements relating to
property or assets purchased by such person, (e) all obligations of such person
issued or assumed as the deferred purchase price of property or services
(excluding trade accounts payable and accrued obligations incurred in the

 

13



--------------------------------------------------------------------------------

ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
person, whether or not the obligations secured thereby have been assumed (but
only to the extent of the fair market value of such property), (g) all
Guarantees by such person of Indebtedness of others, (h) all Capital Lease
Obligations and Synthetic Lease Obligations of such person, (i) all obligations
of such person as an account party in respect of letters of credit, (j) all
obligations of such person in respect of bankers’ acceptances, (k) all
obligations of such person in respect of Disqualified Stock and (l) all
Securitization Debt of such person. The Indebtedness of any person shall include
the Indebtedness of any partnership in which such person is a general partner,
except to the extent such Indebtedness is by its terms expressly non-recourse to
such person.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including a
Swingline Loan), the last Business Day of each March, June, September and
December, and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day that would have been an Interest Payment Date had
successive Interest Periods of three months’ duration been applicable to such
Borrowing, and, in addition, the date of any prepayment of a Eurodollar
Borrowing or conversion of a Eurodollar Borrowing to an ABR Borrowing.

 

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter, as the
Borrower may elect; provided, however, that if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“Investment Grade Standing” shall exist at any time when the Facilities are
rated (i) BBB- or better by S&P and Ba1 or better by Moody’s or (ii) BB+ or
better by S&P and Baa3 or better by Moody’s.

 

“Issuing Bank” shall mean, as the context may require, (a) SunTrust Bank, in its
capacity as the issuer of Letters of Credit hereunder, (b) with respect to each
Existing Letter of Credit, the Lender that issued such Existing Letter of
Credit, and (c) any other Lender that may become an Issuing Bank pursuant to
Section 2.23(i) or 2.23(k), with respect to Letters of Credit issued by such
Lender. Any Issuing Bank may, in its

 

14



--------------------------------------------------------------------------------

discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

 

“Issuing Bank Fees” shall have the meaning assigned to such term in Section
2.05(c).

 

“L/C Commitment” shall mean the commitment of the Issuing Banks to issue Letters
of Credit pursuant to Section 2.23. The initial aggregate amount of the L/C
Commitment is $150,000,000; provided, however, that the L/C Commitment may be
(a) reduced at any time and from time to time by the Borrower or (b) increased,
at the request of the Borrower and with the written approval of the Issuing
Banks, in connection with (and by all or any portion of the amount of) any
increase in the Total Revolving Credit Commitment pursuant to Section 2.24.

 

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit issued (or deemed issued) under Section 2.23.

 

“L/C Exposure” shall mean at any time the sum of (a) the aggregate undrawn
stated amount of all Letters of Credit issued (or deemed issued) pursuant to
Section 2.23 and outstanding at such time and (b) the aggregate principal amount
of all L/C Disbursements that have not yet been reimbursed at such time. The L/C
Exposure of any Revolving Credit Lender at any time shall equal its Pro Rata
Percentage of the aggregate L/C Exposure at such time.

 

“L/C Participation Fee” shall have the meaning assigned to such term in Section
2.05(c).

 

“Lenders” shall mean (a) the persons listed on Schedule 2.01 (other than any
such person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any person that has become a party hereto pursuant to an
Assignment and Acceptance. Unless the context clearly indicates otherwise, the
term “Lenders” shall include the Swingline Lender.

 

“Letter of Credit” shall mean any letter of credit issued pursuant to Section
2.23 and the Existing Letters of Credit.

 

“Leverage Ratio” shall mean, on any date, the ratio of Total Debt on such date
to Consolidated EBITDAR for the period of four consecutive fiscal quarters most
recently ended on or prior to such date.

 

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate of interest per annum determined by the Administrative
Agent at approximately 11:00 a.m. (London time) on the date that is two Business
Days prior to the commencement of such Interest Period by reference to the
British Bankers’ Association Interest Settlement Rates for deposits in dollars
(as set forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’

 

15



--------------------------------------------------------------------------------

Association as an authorized information vendor for the purpose of displaying
such rates) for a period equal to such Interest Period; provided that, to the
extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “LIBO Rate” shall be the interest rate per
annum determined by the Administrative Agent to be the average of the rates per
annum at which deposits in dollars are offered for a period equal to such
Interest Period to major banks in the London interbank market in London, England
by the Administrative Agent at approximately 11:00 a.m. (London time) on the
date that is two Business Days prior to the beginning of such Interest Period.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset, (b)
the interest of a vendor or a lessor under any conditional sale agreement,
Capital Lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

 

“Loan Documents” shall mean this Agreement the Guarantee Agreement, the Security
Documents and any Incremental Term Loan Assumption Agreement.

 

“Loan Parties” shall mean the Borrower and the Guarantors.

 

“Loans” shall mean the Revolving Loans, the Term Loans and the Swingline Loans.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, results of operations or condition (financial or otherwise) of
Overnite and the Subsidiaries, taken as a whole, or (b) a materially adverse
effect on the validity or enforceability of any of the Loan Documents or a
material impairment of the rights of or benefits available to the Lenders under
any Loan Document.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Hedging Agreements,
of any one or more of Overnite and the Subsidiaries in an aggregate principal
amount exceeding $10,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of Overnite or any Subsidiary in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that Overnite or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

 

“Motor Cargo” shall mean Motor Cargo Industries, Inc., a Utah corporation.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

16



--------------------------------------------------------------------------------

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the cash
proceeds (including cash proceeds subsequently received (as and when received)
in respect of noncash consideration initially received), net of (i) selling
expenses (including reasonable and customary broker’s fees or commissions, legal
fees, transfer and similar taxes and Overnite’s good faith estimate of income
taxes paid or payable in connection with such sale), (ii) amounts provided as a
reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations or purchase price adjustment associated with such
Asset Sale (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds) and
(iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money which is secured by the asset
sold in such Asset Sale and which is required to be repaid with such proceeds
(other than any such Indebtedness assumed by the purchaser of such asset);
provided, however, that, if (x) Overnite shall deliver a certificate of a
Financial Officer to the Administrative Agent at the time of receipt thereof
setting forth Overnite’s intent to reinvest such proceeds in productive assets
of a kind then used or usable in the business of Overnite and its Subsidiaries
within 180 days of receipt of such proceeds and (y) no Default or Event of
Default shall have occurred and shall be continuing at the time of such
certificate or at the proposed time of the application of such proceeds, such
proceeds shall not constitute Net Cash Proceeds except to the extent not so used
or contractually committed to be used at the end of such 180-day period, at
which time such proceeds shall be deemed to be Net Cash Proceeds; and (b) with
respect to any issuance of Indebtedness or any Equity Issuance, the cash
proceeds thereof, net of all taxes paid and customary fees, commissions, costs
and other expenses incurred in connection therewith.

 

“Obligations” shall mean all obligations defined as “Obligations” in the
Guarantee Agreement and the Security Documents.

 

“Offering” shall mean the underwritten public offering of up to 100% of the
issued and outstanding common stock of Overnite by Union Pacific Corporation
pursuant to a registration statement on Form S-1 in accordance with the
Securities Act of 1933, as amended, as declared effective by the Securities and
Exchange Commission on October 30, 2003.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise similarly with respect to, any Loan Document.

 

“Other Term Loans” shall have the meaning assigned to such term in Section
2.25(a).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

17



--------------------------------------------------------------------------------

“Permitted Acquisition” shall have the meaning assigned to such term in Section
6.04(g).

 

“Permitted Investments” shall mean:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, credit ratings of
A1 or better from S&P or P1 or better from Moody’s;

 

(c) investments in certificates of deposit, banker’s acceptances, time deposits
and eurodollar time deposits maturing within one year from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, the Administrative Agent or any domestic
office of any commercial bank or savings and loan association organized under
the laws of the United States of America or any State thereof that has a
combined capital and surplus and undivided profits of not less than $500,000,000
and whose short term debt is rated either A1 or better by S&P or P1 or better by
Moody’s;

 

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

 

(e) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through (d)
above;

 

(f) auction rate preferred stock or bonds rated either AA or better by S&P or
Aa2 or better by Moody’s;

 

(g) tax-exempt securities, including municipal notes, auction rate floaters and
floating rate notes, rated at least A1 or better by S&P or P1 or better by
Moody’s, and maturing within one year from the date of acquisition thereof; and

 

(h) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.

 

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

 

18



--------------------------------------------------------------------------------

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 307 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Agreement” shall mean the Pledge Agreement, substantially in the form of
Exhibit D, between Overnite, the Subsidiaries party thereto and the Collateral
Agent for the ratable benefit of the Secured Parties.

 

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by SunTrust Bank as its prime rate in effect at its principal
office in Atlanta, Georgia; each change in the Prime Rate shall be effective on
the date such change is publicly announced as being effective. The parties
hereto acknowledge that the rate announced publicly by Sun Trust Bank as its
Prime Rate is a base rate and shall not necessarily be its lowest or best rate
charged.

 

“Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant hereunder, in connection with or after the occurrence of any Permitted
Acquisition or the incurrence of any Indebtedness under Section 6.01(k),
compliance with such covenant or test after giving effect to any proposed
Permitted Acquisition or incurrence of such Indebtedness (including pro forma
adjustments arising out of events which are directly attributable to the
proposed Permitted Acquisition, are factually supportable and are reasonably
expected to have a continuing impact, in each case determined on a basis
consistent with Article 11 of Regulation S-X of the Securities Act of 1933, as
amended, and as interpreted by the staff of the Securities and Exchange
Commission using, for purposes of determining such compliance, the historical
financial statements of all entities or assets so acquired or to be acquired and
the consolidated financial statements of Overnite and its Subsidiaries which
shall be reformulated as if such Permitted Acquisition, and any other Permitted
Acquisitions that have been consummated during or after the end of the relevant
period, and any Indebtedness or other liabilities incurred in connection with
any such Permitted Acquisitions or otherwise after the end of the relevant
period had been consummated or incurred, respectively, at the beginning of such
period and assuming that any such Indebtedness bears interest during any portion
of the applicable measurement period prior to the relevant acquisition at the
weighted average interest rates applicable to outstanding Loans during such
period).

 

“Pro Forma Compliance” shall mean, at any date of determination, that Overnite
and its Subsidiaries shall be in pro forma compliance with the covenants set
forth in Sections 6.09, 6.10, 6.11 and 6.12 as of the last day of the most
recent fiscal quarter-end (computed on the basis of (a) balance sheet amounts as
of the most recently completed fiscal quarter and (b) income statement amounts
for the most recently completed period of four consecutive fiscal quarters, in
each case, for which financial statements shall have been delivered to the
Administrative Agent and calculated on a Pro Forma Basis).

 

19



--------------------------------------------------------------------------------

“Pro Rata Percentage” of any Revolving Credit Lender at any time shall mean the
percentage of the Total Revolving Credit Commitment represented by such Lender’s
Revolving Credit Commitment. In the event the Revolving Credit Commitments shall
have expired or been terminated, the Pro Rata Percentages shall be determined on
the basis of the Revolving Credit Commitments and Total Revolving Credit
Commitment most recently in effect.

 

“Register” shall have the meaning assigned to such term in Section 9.04(d).

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank loans, any other fund that invests in bank loans and is advised
or managed by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

 

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such person and such person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

 

“Rent Expense” shall mean, for any period, the aggregate rent expense (both
accrued and paid but without duplication) of Overnite and its Subsidiaries for
such period in accordance with GAAP, but excluding therefrom (a) any rent
expense included in the calculation of Consolidated Interest Expense, (b) any
rent expense included in the calculation of Capital Lease Obligations or
Synthetic Lease Obligations and (c) aggregate rent expense under lease
arrangements of fewer than 365 days’ duration (after giving effect to any
renewal options).

 

“Repayment Date” shall have the meaning given such term in Section 2.11(a)(i),
and shall include any Incremental Term Loan Repayment Date.

 

“Required Lenders” shall mean, at any time, Lenders having Loans (excluding
Swingline Loans), L/C Exposure, Swingline Exposure and unused Revolving Credit
Commitments and Term Loan Commitments representing more than 50% of the sum of
all Loans outstanding (excluding Swingline Loans), L/C Exposure, Swingline
Exposure and unused Revolving Credit Commitments and Term Loan Commitments at
such time.

 

20



--------------------------------------------------------------------------------

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

 

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in
Overnite or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancelation or termination of any
Equity Interests in Overnite or any Subsidiary or any option, warrant or other
right to acquire any such Equity Interests in Overnite or any Subsidiary.

 

“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

 

“Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans hereunder as set forth on
Schedule 2.01, or in the Assignment and Acceptance pursuant to which such Lender
assumed its Revolving Credit Commitment, as applicable, as the same may be (a)
reduced from time to time pursuant to Section 2.09, (b) increased from time to
time pursuant to Section 2.24 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04.

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender’s L/C
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

 

“Revolving Credit Lender” shall mean a Lender with a Revolving Credit Commitment
or an outstanding Revolving Loan.

 

“Revolving Credit Maturity Date” shall mean November 5, 2008.

 

“Revolving Loans” shall mean the revolving loans made by the Lenders to the
Borrower pursuant to clause (b) of Section 2.01.

 

“S&P” shall mean Standard & Poor’s Ratings Service, a division of The
McGraw-Hill Companies, Inc., or any successor thereto.

 

“Secured Parties” shall have the meaning assigned to such term in the Pledge
Agreement.

 

“Securitization Debt” shall have the meaning assigned to such term in the
definition of the term “Securitization Transaction”.

 

“Securitization Transaction” shall mean, with respect to any person, (i) any
transfer by such person of accounts receivable, rights to future lease payments
or

 

21



--------------------------------------------------------------------------------

residuals or other financial assets, and related property, or interests therein
(a) to a trust, partnership, limited liability company, corporation or other
entity, which transfer is funded in whole or in part, directly or indirectly, by
the incurrence or issuance by the transferee or any successor transferee of
Indebtedness or securities (collectively, “Securitization Debt”) that are to
receive payments from, or that represent interests in, the cash flow derived
from such accounts receivable, rights to future lease payments or residuals or
other financial assets, and related property, or interests therein, or (b)
directly to one or more investors or other purchasers, (ii) the issuance of any
Indebtedness of such person secured substantially entirely by accounts
receivable, rights to future lease payments or residuals or other financial
assets, and related property or (iii) any factoring transaction involving
substantially entirely accounts receivable, rights to future lease payments or
residuals or other financial assets, and related property.

 

“Security Documents” shall mean the Pledge Agreement and each of the security
agreements and other instruments and documents executed and delivered pursuant
to any of the foregoing or pursuant to Section 5.08.

 

“SPC” shall have the meaning assigned to such term in Section 9.04(i).

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities) as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, owned, controlled or held, or (b) that is, at the time any determination
is made, otherwise Controlled, by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

 

“Subsidiary” shall mean any direct or indirect subsidiary of Overnite.

 

“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(b),
and each other Subsidiary that is or becomes a party to the Guarantee Agreement.

 

22



--------------------------------------------------------------------------------

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.22, as the same may be reduced from time to time
pursuant to Section 2.09 .

 

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Credit Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

 

“Swingline Lender” shall mean SunTrust Bank, in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.22.

 

“Synthetic Lease” shall mean, as to any person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
(and not accounted for as a Capital Lease under GAAP) and (b) in respect of
which the lessee retains or obtains ownership of the property so leased for U.S.
federal income tax purposes, other than any such lease under which such person
is the lessor.

 

“Synthetic Lease Obligations” shall mean, as to any person, an amount equal to
the sum of (a) the obligations of such person to pay rent or other amounts under
any Synthetic Lease which are attributable to principal and, without
duplication, (b) the amount of any purchase price payment under any Synthetic
Lease assuming the lessee exercises the option to purchase the leased property
at the end of the lease term.

 

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which Overnite or any
Subsidiary is or may become obligated to make (a) any payment in connection with
a purchase by any third party from a person other than Overnite or any
Subsidiary of any Equity Interest or (b) any payment (other than on account of a
permitted purchase by it of any Equity Interest) the amount of which is
determined by reference to the price or value at any time of any Equity
Interest; provided that no phantom stock or similar plan providing for payments
only to current or former directors, officers or employees of Overnite or the
Subsidiaries (or to their heirs or estates) shall be deemed to be a Synthetic
Purchase Agreement.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Term Borrowing” shall mean a Borrowing comprised of Term Loans or Incremental
Term Loans.

 

“Term Loan Commitment” shall mean (a) with respect to each Lender, the
commitment of such Lender to make Term Loans hereunder as set forth on

 

23



--------------------------------------------------------------------------------

Schedule 2.01, or in the Assignment and Acceptance pursuant to which such Lender
assumed its Term Loan Commitment, as applicable, as the same may be (i) reduced
from time to time pursuant to Section 2.09 and (ii) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to Section
9.04, and (b) any Incremental Term Loan Commitment.

 

“Term Loan Maturity Date” shall mean November 5, 2008.

 

“Term Loans” shall mean the term loans made by the Lenders to the Borrower
pursuant to Section 2.01. Unless the context shall otherwise require, the term
“Term Loans” shall include any Incremental Term Loans.

 

“Total Adjusted Debt” shall mean, at any time, the total Indebtedness of
Overnite and the Subsidiaries at such time determined on a consolidated basis
(excluding Indebtedness of the type described in clauses (f) and (h) of the
definition of such term).

 

“Total Debt” shall mean, at any time, the sum of (a) the total Indebtedness of
Overnite and the Subsidiaries at such time determined on a consolidated basis
and (b) the product of (i) the Rent Expense of Overnite and its Subsidiaries on
a consolidated basis for the immediately preceding four fiscal quarters
multiplied by (ii) 8.

 

“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time. The
initial Total Revolving Credit Commitment is $175,000,000.

 

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by each Loan Party of each of the Loan Documents to which it is to
be a party and, in the case of the Borrower, the making of the initial
Borrowings hereunder, (b) the Holding Sale, (c) the consummation of the
Offering, (d) the payment of the Cash Dividend, (e) the forgiveness by Holding
of a net intercompany receivable from Union Pacific Corporation in the amount of
approximately $196,500,000, and (f) the payment of related fees and expenses.

 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the Alternate Base Rate.

 

“wholly owned Subsidiary” of any person shall mean a subsidiary of such person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, controlled or held by such person or one or
more wholly owned Subsidiaries of such person or by such person and one or more
wholly owned Subsidiaries of such person.

 

24



--------------------------------------------------------------------------------

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time and (b) all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend any covenant in Article
VI or any related definition to eliminate the effect of any change in GAAP
occurring after the date of this Agreement on the operation of such covenant (or
if the Administrative Agent notifies the Borrower that the Required Lenders wish
to amend Article VI or any related definition for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders.

 

SECTION 1.03. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

 

SECTION 1.04. Pro Forma Calculations. With respect to any period during which
any Permitted Acquisition occurs as permitted pursuant to the terms hereof, for
purposes of determining compliance or Pro Forma Compliance with the covenants
set forth in Sections 6.10, 6.11 and 6.12 the Fixed Charge Coverage Ratio, the
Leverage Ratio and the Asset Coverage Ratio shall be calculated with respect to
such periods and such Permitted Acquisition on a Pro Forma Basis.

 

25



--------------------------------------------------------------------------------

ARTICLE II

 

The Credits

 

SECTION 2.01. Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, (a) to make a Term Loan to the Borrower on the
Closing Date in a principal amount not to exceed its Term Loan Commitment, (b)
to make Revolving Loans to the Borrower, at any time and from time to time on or
after the date hereof, and until the earlier of the Revolving Credit Maturity
Date and the termination of the Revolving Credit Commitment of such Lender in
accordance with the terms hereof, in an aggregate principal amount at any time
outstanding that will not result in such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Credit Commitment, and (c) if such Lender has
any Incremental Term Loan Commitment, to make Incremental Term Loans to the
Borrower, in a principal amount not to exceed its Incremental Term Loan
Commitment. Within the limits set forth in clause (b) of the preceding sentence
and subject to the terms, conditions and limitations set forth herein, the
Borrower may borrow, pay or prepay and reborrow Revolving Loans. Amounts paid or
prepaid in respect of Term Loans may not be reborrowed.

 

SECTION 2.02. Loans. (a) Each Loan (other than Swingline Loans) shall be made as
part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their applicable Commitments; provided, however, that the
failure of any Lender to make any Loan shall not in itself relieve any other
Lender of its obligation to lend hereunder (it being understood, however, that
no Lender shall be responsible for the failure of any other Lender to make any
Loan required to be made by such other Lender). Except for Loans deemed made
pursuant to Section 2.02(f), the Loans comprising any Borrowing shall be in an
aggregate principal amount that is (i) an integral multiple of $1,000,000 and
not less than $5,000,000 (except with respect to the initial Revolving Loans
made on the Closing Date and except with respect to any Incremental Term Loan
Borrowing, to the extent otherwise provided in the related Incremental Term Loan
Assumption Agreement) or (ii) equal to the remaining available balance of the
applicable Commitments.

 

(b) Subject to Sections 2.08 and 2.15, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request pursuant
to Section 2.03. Each Lender may at its option make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement. Borrowings of more than one Type may be outstanding at the same time;
provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than eight Eurodollar Borrowings
outstanding hereunder at any time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.

 

26



--------------------------------------------------------------------------------

(c) Except with respect to Loans made pursuant to Section 2.02(f), each Lender
shall make each Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds to such account as the
Administrative Agent may designate not later than 11:00 a.m., Eastern time, and
the Administrative Agent shall promptly transfer the amounts so received to the
account designated by the Borrower in the applicable Borrowing Request or, if a
Borrowing shall not occur on such date because any condition precedent herein
specified shall not have been met, return the amounts so received to the
respective Lenders.

 

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Administrative Agent
at (i) in the case of the Borrower, the interest rate applicable at the time to
the Loans comprising such Borrowing and (ii) in the case of such Lender, a rate
determined by the Administrative Agent to represent its cost of overnight or
short-term funds (which determination shall be conclusive absent manifest
error). If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.

 

(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Revolving Credit Borrowing if the Interest Period
requested with respect thereto would end after the Revolving Credit Maturity
Date.

 

(f) If an Issuing Bank shall not have received from the Borrower the payment
required to be made by Section 2.23(e) within the time specified in such
Section, such Issuing Bank will promptly notify the Administrative Agent of the
L/C Disbursement and the Administrative Agent will promptly notify each
Revolving Credit Lender of such L/C Disbursement and its Pro Rata Percentage
thereof. Each Revolving Credit Lender shall pay by wire transfer of immediately
available funds to the Administrative Agent not later than 2:00 p.m., Eastern
time, on such date (or, if such Revolving Credit Lender shall have received such
notice later than 12:00 (noon), Eastern time, on any day, not later than 10:00
a.m., Eastern time, on the immediately following Business Day), an amount equal
to such Lender’s Pro Rata Percentage of such L/C Disbursement (it being
understood that such amount shall be deemed to constitute an ABR Revolving Loan
of such Lender and such payment shall be deemed to have reduced the L/C
Exposure), and the Administrative Agent will promptly pay to such Issuing Bank
amounts so received by it from the Revolving Credit Lenders. The Administrative
Agent will promptly pay to such

 

27



--------------------------------------------------------------------------------

Issuing Bank any amounts received by it from the Borrower pursuant to Section
2.23(e) prior to the time that any Revolving Credit Lender makes any payment
pursuant to this paragraph (f); any such amounts received by the Administrative
Agent thereafter will be promptly remitted by the Administrative Agent to the
Revolving Credit Lenders that shall have made such payments and to such Issuing
Bank, as their interests may appear. If any Revolving Credit Lender shall not
have made its Pro Rata Percentage of such L/C Disbursement available to the
Administrative Agent as provided above, such Lender and the Borrower severally
agree to pay interest on such amount, for each day from and including the date
such amount is required to be paid in accordance with this paragraph to but
excluding the date such amount is paid, to the Administrative Agent for the
account of such Issuing Bank at (i) in the case of the Borrower, a rate per
annum equal to the interest rate applicable to Revolving Loans pursuant to
Section 2.06(a), and (ii) in the case of such Lender, for the first such day,
the Federal Funds Effective Rate, and for each day thereafter, the Alternate
Base Rate.

 

SECTION 2.03. Borrowing Procedure. In order to request a Borrowing (other than a
Swingline Loan or a deemed Borrowing pursuant to Section 2.02(f), as to which
this Section 2.03 shall not apply), the Borrower shall hand deliver or telecopy
to the Administrative Agent a duly completed Borrowing Request (a) in the case
of a Eurodollar Borrowing, not later than 11:00 a.m., Eastern time, three
Business Days before a proposed Borrowing, and (b) in the case of an ABR
Borrowing, not later than 10:00 a.m., Eastern time, on the same Business Day as
the proposed Borrowing. Each Borrowing Request shall be irrevocable, shall be
signed by or on behalf of the Borrower and shall specify the following
information: (i) whether the Borrowing then being requested is to be a Term
Borrowing, an Incremental Term Borrowing or a Revolving Credit Borrowing, and
whether such Borrowing is to be a Eurodollar Borrowing or an ABR Borrowing; (ii)
the date of such Borrowing (which shall be a Business Day); (iii) the number and
location of the account to which funds are to be disbursed; (iv) the amount of
such Borrowing; and (v) if such Borrowing is to be a Eurodollar Borrowing, the
Interest Period with respect thereto; provided, however, that, notwithstanding
any contrary specification in any Borrowing Request, each requested Borrowing
shall comply with the requirements set forth in Section 2.02. If no election as
to the Type of Borrowing is specified in any such notice, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period with respect to any
Eurodollar Borrowing is specified in any such notice, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall promptly advise the applicable Lenders of any notice
given pursuant to this Section 2.03 (and the contents thereof), and of each
Lender’s portion of the requested Borrowing.

 

SECTION 2.04. Evidence of Debt; Repayment of Loans. (a) The Borrower hereby
unconditionally promises to pay to each Lender, through the Administrative
Agent, (i) the principal amount of each Term Loan of such Lender as provided in
Section 2.11 and (ii) the then unpaid principal amount of each Revolving Loan of
such Lender on the Revolving Credit Maturity Date. The Borrower hereby promises
to pay to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the Revolving Credit Maturity Date.

 

28



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

 

(c) The Administrative Agent shall maintain accounts in which it will record (i)
the amount of each Loan made hereunder, the Type thereof and, if applicable, the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower or any Guarantor and each Lender’s share thereof.

 

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.

 

(e) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form and substance reasonably acceptable to the Administrative Agent and
the Borrower. Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.

 

SECTION 2.05. Fees. (a) The Borrower agrees to pay to each Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December in each year and on each date on which any Commitment of such Lender
shall expire or be terminated as provided herein, a commitment fee (a
“Commitment Fee”) equal to the Applicable Percentage per annum in effect from
time to time on the daily unused amount of the Commitments of such Lender (other
than the Swingline Commitment) during the preceding quarter (or other period
commencing with the date hereof or ending with the Revolving Credit Maturity
Date or the date on which the Commitments of such Lender shall expire or be
terminated). All Commitment Fees shall be computed on the basis of the actual
number of days elapsed in a year of 360 days. The Commitment Fee due to each
Lender shall commence to accrue on the date hereof and shall cease to accrue on
the date on which the Commitment of such Lender shall expire or be terminated as
provided herein. For purposes of calculating Commitment Fees only, no portion of
the Revolving Credit Commitments shall be deemed utilized as a result of
outstanding Swingline Loans.

 

29



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
the administration fees set forth in the Fee Letter at the times and in the
amounts specified therein (the “Administrative Agent Fees”).

 

(c) The Borrower agrees to pay (i) to each Revolving Credit Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December of each year and on the date on which the Revolving Credit Commitment
of such Lender shall be terminated as provided herein, a fee (an “L/C
Participation Fee”) calculated on such Lender’s Pro Rata Percentage of the daily
aggregate L/C Exposure (excluding the portion thereof attributable to
unreimbursed L/C Disbursements) during the preceding quarter (or shorter period
commencing with the date hereof or ending with the Revolving Credit Maturity
Date or the date on which all Letters of Credit have been canceled or have
expired and the Revolving Credit Commitments of all Lenders shall have been
terminated) at a rate per annum equal to the Applicable Percentage from time to
time used to determine the interest rate on Revolving Credit Borrowings
comprised of Eurodollar Loans pursuant to Section 2.06, and (ii) to each Issuing
Bank, with respect to each Letter of Credit issued by it, a fronting fee, on the
last Business Day of March, June, September and December which shall accrue at
the rate of 0.125% per annum on the daily amount of the L/C Exposure (excluding
any portion thereof attributable to unreimbursed L/C Disbursements) during the
preceding quarter (or shorter period commencing with the date hereof or ending
with the Revolving Credit Maturity Date or the date on which all the Letters of
Credit have been canceled or have expired and the Revolving Credit Commitments
of all the Lenders shall have been terminated), as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder (the “Issuing Bank
Fees”). All L/C Participation Fees and Issuing Bank Fees shall be computed on
the basis of the actual number of days elapsed in a year of 360 days.

 

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Issuing Bank Fees shall be paid directly to the Issuing
Banks. Except for errors in the calculation thereof, once paid, none of the Fees
shall be refundable under any circumstances.

 

SECTION 2.06. Interest on Loans. (a) Subject to the provisions of Section 2.07,
the Loans comprising each ABR Borrowing, including each Swingline Loan, shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 365 or 366 days, as the case may be, when the Alternate Base Rate is
determined by reference to the Prime Rate and over a year of 360 days at all
other times and calculated from and including the date of such Borrowing to but
excluding the date of repayment thereof) at a rate per annum equal to the
Alternate Base Rate plus the Applicable Percentage in effect from time to time.

 

(b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage in effect from time to time.

 

30



--------------------------------------------------------------------------------

(c) Interest on each Loan shall be payable to the applicable Lenders, through
the Administrative Agent, on the Interest Payment Dates applicable to such Loan
except as otherwise provided in this Agreement. The applicable Alternate Base
Rate or Adjusted LIBO Rate for each Interest Period or day within an Interest
Period, as the case may be, shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.

 

SECTION 2.07. Default Interest. If the Borrower shall default in the payment of
any principal of or interest on any Loan or any other amount becoming due
hereunder, by acceleration or otherwise, or under any other Loan Document, then,
until such defaulted amount shall have been paid in full, to the extent
permitted by law, all amounts outstanding under this Agreement and the other
Loan Agreements shall bear interest (after as well as before judgment), payable
on demand, (a) in the case of overdue principal, at the rate otherwise
applicable to such Loan pursuant to Section 2.06 plus 2.00% per annum and (b) in
all other cases, at a rate per annum (computed on the basis of the actual number
of days elapsed over a year of 365 or 366 days, as the case may be, when
determined by reference to the Prime Rate and over a year of 360 days at all
other times) equal to the rate that would be applicable to an ABR Revolving Loan
plus 2.00%.

 

SECTION 2.08. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such dollar deposits are being offered will not adequately
and fairly reflect the cost to a majority in interest of the Lenders of the
relevant Class of making or maintaining their Eurodollar Loan during such
Interest Period, or that reasonable means do not exist for ascertaining the
Adjusted LIBO Rate, the Administrative Agent shall, as soon as practicable
thereafter, give written or telecopy notice of such determination to the
Borrower and the Lenders. In the event of any such determination, until the
Administrative Agent shall have advised the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, any request by the
Borrower for a Eurodollar Borrowing pursuant to Section 2.03 or 2.10 shall be
deemed to be a request for an ABR Borrowing. Each determination by the
Administrative Agent under this Section 2.08 shall be conclusive absent manifest
error.

 

SECTION 2.09. Termination and Reduction of Commitments. (a) The Term Loan
Commitments shall automatically terminate at 5:00 p.m., Eastern time, on the
Closing Date. The Revolving Credit Commitments, the Swingline Commitment and the
L/C Commitment shall automatically terminate on the Revolving Credit Maturity
Date. Notwithstanding the foregoing, all the Commitments shall automatically
terminate at 5:00 p.m., Eastern time, on November 30, 2003, if the initial
Credit Event shall not have occurred by such time.

 

31



--------------------------------------------------------------------------------

(b) Upon at least three Business Days’ prior irrevocable written or telecopy
notice (or telephonic notice promptly confirmed by written notice) to the
Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Term Loan
Commitments or the Revolving Credit Commitments; provided, however, that (i)
each partial reduction of the Term Loan Commitments or the Revolving Credit
Commitments shall be in an integral multiple of $1,000,000 and in a minimum
amount of $5,000,000 and (ii) the Total Revolving Credit Commitment shall not be
reduced to an amount that is less than the Aggregate Revolving Credit Exposure
at the time. Any such termination or reduction will be without premium or
penalty, subject to the provisions of Section 2.16.

 

(c) Each reduction in the Term Loan Commitments or the Revolving Credit
Commitments hereunder shall be made ratably among the Lenders in accordance with
their respective applicable Commitments. The Borrower shall pay to the
Administrative Agent for the account of the applicable Lenders, on the date of
termination of the Commitments of any Class, all accrued and unpaid Commitment
Fees relating to such Class so terminated or reduced accrued to but excluding
the date of such termination.

 

SECTION 2.10. Conversion and Continuation of Borrowings. The Borrower shall have
the right at any time upon prior irrevocable notice to the Administrative Agent
(a) not later than 12:00 (noon), Eastern time, one Business Day prior to
conversion, to convert any Eurodollar Borrowing into an ABR Borrowing, (b) not
later than 10:00 a.m., Eastern time, three Business Days prior to conversion or
continuation, to convert any ABR Borrowing into a Eurodollar Borrowing or to
continue any Eurodollar Borrowing as a Eurodollar Borrowing for an additional
Interest Period, and (c) not later than 10:00 a.m., Eastern time, three Business
Days prior to conversion, to convert the Interest Period with respect to any
Eurodollar Borrowing to another permissible Interest Period, subject in each
case to the following:

 

(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

 

(ii) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

 

(iii) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;

 

32



--------------------------------------------------------------------------------

(iv) if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16;

 

(v) any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurodollar Borrowing;

 

(vi) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;

 

(vii) no Interest Period may be selected for any Eurodollar Term Borrowing that
would end later than a Repayment Date occurring on or after the first day of
such Interest Period if, after giving effect to such selection, the aggregate
outstanding amount of (A) the Eurodollar Term Borrowings with Interest Periods
ending on or prior to such Repayment Date and (B) the ABR Term Borrowings would
not be at least equal to the principal amount of Term Borrowings to be paid on
such Repayment Date; and

 

(viii) upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan may be converted into, or
continued as, a Eurodollar Loan.

 

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing. If the Borrower shall not have given notice in accordance with this
Section 2.10 to continue any Borrowing into a subsequent Interest Period (and
shall not otherwise have given notice in accordance with this Section 2.10 to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be continued into a new Interest Period as an ABR Borrowing.

 

SECTION 2.11. Repayment of Term Borrowings. (a) (i) The Borrower shall pay to
the Administrative Agent, for the account of the Lenders, on the dates set forth
below, or if any such date is not a Business Day, on the next preceding Business
Day (each such date being called a “Repayment Date”), a principal amount of the
Term Loans (as

 

33



--------------------------------------------------------------------------------

adjusted from time to time pursuant to Sections 2.11(b), 2.12 and 2.13(f)) equal
to the amount set forth below for such date, together in each case with accrued
and unpaid interest on the principal amount to be paid to but excluding the date
of such payment:

 

Date

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

March 31, 2004

   $ 3,125,000

June 30, 2004

   $ 3,125,000

September 30, 2004

   $ 3,125,000

December 31, 2004

   $ 3,125,000

March 31, 2005

   $ 3,125,000

June 30, 2005

   $ 3,125,000

September 30, 2005

   $ 3,125,000

December 31, 2005

   $ 3,125,000

March 31, 2006

   $ 4,687,500

June 30, 2006

   $ 4,687,500

September 30, 2006

   $ 4,687,500

December 31, 2006

   $ 4,687,500

March 31, 2007

   $ 7,812,500

June 30, 2007

   $ 7,812,500

September 30, 2007

   $ 7,812,500

December 31, 2007

   $ 7,812,500

March 31, 2008

   $ 12,500,000

June 30, 2008

   $ 12,500,000

September 30, 2008

   $ 12,500,000

Term Loan Maturity Date

   $ 12,500,000

 

(ii) The Borrower shall pay to the Administrative Agent, for the account of the
Lenders, on each Incremental Term Loan Repayment Date, a principal amount of the
Other Term Loans (as adjusted from time to time pursuant to Sections 2.11(b),
2.12 and 2.13(f)) equal to the amount set forth for such date in the applicable
Incremental Term Loan Assumption Agreement, together in each case with accrued
and unpaid interest on the principal amount to be paid to but excluding the date
of such payment.

 

(b) In the event and on each occasion that any Term Loan Commitments shall be
reduced or shall expire or terminate other than as a result of the making of a
Term Loan, the installments payable in each year shall be reduced pro rata by an
aggregate amount equal to the amount of such reduction, expiration or
termination.

 

(c) To the extent not previously paid, all Term Loans and Incremental Term Loans
shall be due and payable on the Term Loan Maturity Date and the Incremental Term
Loan Maturity Date, respectively, together with accrued and unpaid interest on
the principal amount to be paid to but excluding the date of payment.

 

34



--------------------------------------------------------------------------------

(d) All repayments pursuant to this Section 2.11 shall be subject to Section
2.16, but shall otherwise be without premium or penalty.

 

SECTION 2.12. Prepayment. (a) The Borrower shall have the right at any time and
from time to time to prepay any Borrowing, in whole or in part, upon written or
telecopy notice (or telephonic notice promptly confirmed by written notice) to
the Administrative Agent given prior to 11:00 a.m., Eastern time, at least three
Business Days prior to the proposed prepayment of any Eurodollar Loan, or
written or telecopy notice (or telephonic notice promptly confirmed by written
notice) to the Administrative Agent given prior to 10:00 a.m., Eastern time, on
the Business Day of any proposed prepayment of an ABR Loan; provided, however,
that each partial prepayment shall be in an amount that is an integral multiple
of $1,000,000 and not less than $5,000,000.

 

(b) Optional prepayments of Term Loans shall be allocated pro rata between the
Term Loans and the Other Term Loans, if any, and applied pro rata against the
remaining scheduled installments of principal due in respect of the Term Loans
and the Other Term Loans.

 

(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein. All prepayments under this Section
2.12 shall be subject to Section 2.16 but shall otherwise be made without
premium or penalty. All prepayments under this Section 2.12 shall be accompanied
by accrued and unpaid interest on the principal amount to be prepaid to but
excluding the date of payment; provided, however, that in the case of a
prepayment of an ABR Revolving Loan or a Swingline Loan that is not made in
connection with a termination of the Revolving Credit Commitments, the accrued
and unpaid interest on the principal amount prepaid shall be payable on the next
scheduled Interest Payment Date with respect to such ABR Revolving Loan or
Swingline Loan.

 

SECTION 2.13. Mandatory Prepayments. (a) In the event of any termination of all
the Revolving Credit Commitments, the Borrower shall, on the date of such
termination, repay or prepay all its outstanding Revolving Credit Borrowings and
all outstanding Swingline Loans and replace all outstanding Letters of Credit.
If as a result of any partial reduction of the Revolving Credit Commitments the
Aggregate Revolving Credit Exposure would exceed the Total Revolving Credit
Commitment after giving effect thereto, then the Borrower shall, on the date of
such reduction, repay or prepay Revolving Credit Borrowings or Swingline Loans
(or a combination thereof).

 

(b) Subject to the last sentence of Section 2.13(g), not later than the third
Business Day following the completion of any Asset Sale, the Borrower shall
apply an amount equal to 100% of the Net Cash Proceeds thereof received by
Overnite or any Subsidiary with respect thereto to prepay outstanding Loans in
accordance with Section 2.13(g).

 

35



--------------------------------------------------------------------------------

(c) Subject to the last sentence of Section 2.13(g), in the event and on each
occasion that an Equity Issuance occurs, the Borrower shall, substantially
simultaneously with (and in any event not later than the third Business Day next
following) the occurrence of such Equity Issuance, apply an amount equal to 50%
of the Net Cash Proceeds thereof received by Overnite or any Subsidiary with
respect thereto to prepay outstanding Loans in accordance with Section 2.13(g).

 

(d) Subject to the last sentence of Section 2.13(g), no later than the earlier
of (i) 90 days after the end of each fiscal year of Overnite (commencing with
the fiscal year ending on December 31, 2004), and (ii) the date on which the
financial statements with respect to such fiscal year are delivered pursuant to
Section 5.04(a), the Borrower shall prepay outstanding Loans in accordance with
Section 2.13(g) in an aggregate principal amount equal to 50% of Excess Cash
Flow for the fiscal year then ended.

 

(e) Subject to the last sentence of Section 2.13(g), in the event that Overnite
or any Subsidiary shall receive Net Cash Proceeds from the consummation of any
Securitization Transaction (or, after the consummation of any Securitization
Transaction, any increase in the size thereof), the Borrower shall,
substantially simultaneously with (and in any event not later than the third
Business Day next following) the receipt of such Net Cash Proceeds by Overnite
or such Subsidiary, apply an amount equal to 100% of such Net Cash Proceeds to
prepay outstanding Loans in accordance with Section 2.13(g).

 

(f) In the event that Overnite or any Subsidiary shall receive Net Cash Proceeds
from the incurrence of Indebtedness for borrowed money (other than Indebtedness
permitted pursuant to Section 6.01), the Borrower shall, substantially
simultaneously with (and in any event not later than the third Business Day next
following) the receipt of such Net Cash Proceeds by Overnite or such Subsidiary,
apply an amount equal to 100% of such Net Cash Proceeds to prepay outstanding
Loans in accordance with Section 2.13(g).

 

(g) Mandatory prepayments of outstanding Loans under this Agreement shall be
allocated first, pro rata among the then outstanding Term Loans and Other Term
Loans, if any, and applied pro rata against the remaining scheduled installments
of principal due in respect of Term Loans and Other Term Loans under Sections
2.11(a)(i) and (ii), respectively, and second, after the payment in full of all
Term Loans, to the prepayment of Swingline Loans and Revolving Loans (with no
mandatory reduction on the Revolving Credit Commitments). Notwithstanding the
foregoing, no prepayment of Loans shall be required under Section 2.13(b), (c),
(d) or (e) if, at the time such prepayment otherwise would be required to be
made, the Facilities have an Investment Grade Standing.

 

(h) The Borrower shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.13, (i) a certificate signed by a
Financial Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) to the extent practicable,
at least three days’ prior written notice of such prepayment. Each notice of
prepayment shall specify the prepayment date, the Class and Type of each Loan
being prepaid and the principal amount of each Loan (or portion thereof) to be
prepaid. All prepayments of Borrowings under this Section 2.13 shall be subject
to Section 2.16, but shall otherwise be without premium or penalty.

 

36



--------------------------------------------------------------------------------

SECTION 2.14. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision of this Agreement, if any Change in Law shall impose, modify
or deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of or credit extended by any Lender
or any Issuing Bank (except any such reserve requirement which is reflected in
the Adjusted LIBO Rate) or shall impose on such Lender or such Issuing Bank or
the London interbank market any other condition affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein, and the result of any of the foregoing shall be to increase the cost to
such Lender or such Issuing Bank of making or maintaining any Eurodollar Loan or
increase the cost to any Lender of issuing or maintaining any Letter of Credit
or purchasing or maintaining a participation therein or to reduce the amount of
any sum received or receivable by such Lender or such Issuing Bank hereunder
(whether of principal, interest or otherwise) by an amount deemed by such Lender
or such Issuing Bank to be material, then the Borrower will pay to such Lender
or such Issuing Bank, as the case may be, upon demand such additional amount or
amounts as will compensate such Lender or such Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b) If any Lender or any Issuing Bank shall have determined that any Change in
Law regarding capital adequacy has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made or participations in Letters of Credit
purchased by such Lender pursuant hereto or the Letters of Credit issued by such
Issuing Banks pursuant hereto to a level below that which such Lender or such
Issuing Bank or such Lender’s or such Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Issuing Bank’s policies and the policies of such Lender’s or such Issuing
Bank’s holding company with respect to capital adequacy) by an amount deemed by
such Lender or such Issuing Bank to be material, then from time to time the
Borrower shall pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.

 

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) above shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or such Issuing Bank the amount shown as due on
any such certificate delivered by it within 30 days after its receipt of the
same.

 

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or

 

37



--------------------------------------------------------------------------------

reduction in return on capital shall not constitute a waiver of such Lender’s or
such Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be under any obligation to compensate any Lender or any
Issuing Bank under paragraph (a) or (b) above with respect to increased costs or
reductions with respect to any period prior to the date that is 120 days prior
to such request if such Lender or such Issuing Bank knew or could reasonably
have been expected to know of the circumstances giving rise to such increased
costs or reductions and of the fact that such circumstances would result in a
claim for increased compensation by reason of such increased costs or
reductions; provided further that the foregoing limitation shall not apply to
any increased costs or reductions arising out of the retroactive application of
any Change in Law within such 120-day period. The protection of this Section
shall be available to each Lender and each Issuing Bank regardless of any
possible contention of the invalidity or inapplicability of the Change in Law
that shall have occurred or been imposed.

 

SECTION 2.15. Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:

 

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans), whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such or to convert a Eurodollar Loan into an ABR Loan,
as the case may be), unless such declaration shall be subsequently withdrawn;
and

 

(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.

 

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

 

(b) For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.

 

38



--------------------------------------------------------------------------------

SECTION 2.16. Indemnity. The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of any
event, other than a default by such Lender in the performance of its obligations
hereunder, which results in (a) such Lender receiving or being deemed to receive
any amount on account of the principal of any Eurodollar Loan prior to the end
of the Interest Period in effect therefor, (b) the conversion of any Eurodollar
Loan to an ABR Loan, or the conversion of the Interest Period with respect to
any Eurodollar Loan, in each case other than on the last day of the Interest
Period in effect therefor, or (c) any Eurodollar Loan to be made by such Lender
(including any Eurodollar Loan to be made pursuant to a conversion or
continuation under Section 2.10) not being made after notice of such Loan shall
have been given by the Borrower hereunder (any of the events referred to in this
sentence being called a “Breakage Event”). In the case of any Breakage Event,
such loss shall include an amount equal to the excess, as reasonably determined
by such Lender, of (i) its cost of obtaining funds for the Eurodollar Loan that
is the subject of such Breakage Event for the period from the date of such
Breakage Event to the last day of the Interest Period in effect (or that would
have been in effect) for such Loan over (ii) the amount of interest likely to be
realized by such Lender in redeploying the funds released or not utilized by
reason of such Breakage Event for such period. A certificate of any Lender
setting forth any amount or amounts which such Lender is entitled to receive
pursuant to this Section 2.16 shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate delivered by it within 30 days after its
receipt of the same.

 

SECTION 2.17. Pro Rata Treatment. Except as required under Section 2.15, each
Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans, each payment of the Commitment Fees or the L/C
Participation Fees, each reduction of the Term Loan Commitments or the Revolving
Credit Commitments and each conversion of any Borrowing to or continuation of
any Borrowing as a Borrowing of any Type shall be allocated pro rata among the
Lenders in accordance with their respective applicable Commitments (or, if such
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Loans or participations in L/C
Disbursements, as applicable). Each Lender agrees that in computing such
Lender’s portion of any Borrowing to be made hereunder, the Administrative Agent
may, in its discretion, round each Lender’s percentage of such Borrowing to the
next higher or lower whole dollar amount.

 

SECTION 2.18. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under Section
506 of Title 11 of the United States Code or other security or interest arising
from, or in lieu of, such secured claim, received by such Lender under any
applicable bankruptcy, insolvency or other similar law or otherwise, or by any
other means, obtain payment (voluntary or involuntary) in respect of any Loan or
L/C Disbursement as a result of which the unpaid portion of its Loans and
participations in L/C Disbursements shall be proportionately less than the
unpaid portion of the Loans and participations in L/C Disbursements of any other
Lender, it shall be deemed simultaneously to have purchased from such other

 

39



--------------------------------------------------------------------------------

Lender at face value, and shall promptly pay to such other Lender the purchase
price for, a participation in the Loans and L/C Exposure of such other Lender,
so that the aggregate unpaid amount of the Loans and L/C Exposure and
participations in Loans and L/C Exposure held by each Lender shall be in the
same proportion to the aggregate unpaid amount of all Loans and L/C Exposure
then outstanding as the amount of its Loans and L/C Exposure prior to such
exercise of banker’s lien, setoff or counterclaim or other event was to the
amount of all Loans and L/C Exposure outstanding prior to such exercise of
banker’s lien, setoff or counterclaim or other event; provided, however, that if
any such purchase or purchases or adjustments shall be made pursuant to this
Section 2.18 and the payment giving rise thereto shall thereafter be recovered,
such purchase or purchases or adjustments shall be rescinded to the extent of
such recovery and the purchase price or prices or adjustment restored without
interest. The Borrower and Overnite expressly consent to the foregoing
arrangements and agree that any Lender holding a participation in a Loan or L/C
Disbursement deemed to have been so purchased may, subject to the provisions of
Section 9.06, exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrower or any
other Loan Party to such Lender by reason thereof as fully as if such Lender had
made a Loan directly to the Borrower in the amount of such participation.

 

SECTION 2.19. Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than 12:00
(noon), Eastern time, on the date when due in immediately available dollars,
without setoff, defense or counterclaim. Each such payment (other than (i)
Issuing Bank Fees, which shall be paid directly to the Issuing Banks, and (ii)
principal of and interest on Swingline Loans, which shall be paid directly to
the Swingline Lender except as otherwise provided in Section 2.21(e)) shall be
made to the Administrative Agent at its offices at 303 Peachtree Street, N.E.,
Atlanta, GA 30308.

 

(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

 

SECTION 2.20. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or such Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

 

40



--------------------------------------------------------------------------------

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) The Borrower shall indemnify the Administrative Agent, each Lender and each
Issuing Bank within 10 Business Days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto (except to the extent arising
from the gross negligence or willful misconduct of the Administrative Agent,
such Lender or such Issuing Bank), whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender, an Issuing Bank or by the
Administrative Agent on its behalf or on behalf of a Lender or an Issuing Bank,
shall be conclusive absent manifest error; provided, however that any demand by
the Administrative Agent, any Lender or any Issuing Bank hereunder shall be made
no later than 120 days after the earlier of: (1) the date on which the
Administrative Agent, such Lender or such Issuing Bank pays such Indemnified
Taxes or Other Taxes or (2) the date on which the relevant Governmental
Authority makes written demand for payment of such Indemnified Taxes or Other
Taxes.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e) Any Lender or Issuing Bank that is entitled to an exemption from or
reduction of withholding tax (including backup withholding tax) under the law of
the jurisdiction in which the Borrower is located, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or Governmental Authority, such properly
completed and executed documentation prescribed by applicable law or
Governmental Authority or reasonably requested by the Borrower as will permit
such payments to be made without withholding or at a reduced rate of
withholding.

 

(f) If the Administrative Agent or a Lender or an Issuing Bank receives a refund
of, or receives an actual economic benefit from the utilization of any credit
against, any Taxes or Other Taxes in respect of any Indemnified Taxes or Other
Taxes for which it

 

41



--------------------------------------------------------------------------------

has received an indemnity payment from (or an additional amount has been paid
by) the Borrower, the Administrative Agent or such Lender or such Issuing Bank
shall within 60 days from the date of such receipt pay over, without
duplication, the amount of such refund or benefit to the Borrower (but only to
the extent of indemnity payments made or other amounts paid by the Borrower
under this Section 2.20 with respect to such Indemnified Taxes or Other Taxes
giving rise to such refund or credit, net of all reasonable out-of-pocket
expenses of the Administrative Agent or such Lender or such Issuing Bank and
without interest (other than interest paid by the relevant Governmental
Authority with respect to such refund)), provided that the Borrower (upon
written request of the Administrative Agent or such Lender or such Issuing Bank)
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender or Issuing Bank (i) in the event the
Administrative Agent or such Lender or such Issuing Bank is required to repay
such refund to such Governmental Authority or (ii) in the event that an
adjustment by such Governmental Authority or any change in the Administrative
Agent’s, such Lender’s or such Issuing Bank’s tax position or tax circumstances
reduces the actual economic benefit from the utilization of such credit received
by such Administrative Agent, Lender or Issuing Bank, as the case may be.
Nothing in this paragraph shall be construed to require the Administrative Agent
or any Lender or any Issuing Bank to make available to the Borrower any tax
return or other information that the Administrative Agent or such Lender or such
Issuing Bank deems to be confidential or proprietary. In addition, whether the
Administrative Agent, a Lender or an Issuing Bank has received a refund or
utilized any credit described above, and the amount of any actual economic
benefit received from any such utilization, shall be determined by the
Administrative Agent, Lender or Issuing Bank, as appropriate. The parties agree
that, for purposes of determining whether the Administrative Agent, any Lender
or Issuing Bank, as the case may be, has utilized any credit against Tax
described in this paragraph, any provision of applicable law regarding the order
or timing of utilization of credits against Tax shall be given effect and that,
if any such provision of applicable law deems credits of any type or class to be
utilized before or after credits of another type or class and any such type or
class includes credits described in this paragraph, then any credits described
in this paragraph will be deemed not to have been utilized until after all other
credits of such type or class are utilized. For the avoidance of doubt, the
parties agree that, to the extent utilization of any credit against Tax gives
rise to both an actual economic benefit and a refund, this paragraph shall
require the Administrative Agent, any Lender or Issuing Bank to pay over to the
Borrower with respect to such utilization only the amount of such economic
benefit, but not any other amount in respect of such refund.

 

SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender or any Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.14, (ii) any Lender or
any Issuing Bank delivers a notice described in Section 2.15, (iii) pursuant to
Section 2.20 the Borrower is required to pay any additional amount (including
any tax indemnity payment) to any Lender or any Issuing Bank or any Governmental
Authority on account of any Lender or any Issuing Bank or (iv) any Lender
refuses to consent to any amendment, waiver or

 

42



--------------------------------------------------------------------------------

other modification of any Loan Document requested by the Borrower that requires
the consent of a greater percentage of the Lenders than the Required Lenders and
such amendment, waiver or other modification is consented to by the Required
Lenders, the Borrower may, at its sole expense and effort (including with
respect to the processing and recordation fee referred to in Section 9.04(b)),
upon notice to such Lender or such Issuing Bank and the Administrative Agent,
require such Lender or such Issuing Bank to transfer and assign, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all of its interests, rights and obligations under this Agreement
to an assignee that shall assume such assigned obligations and, with respect to
clause (iv) above, shall consent to such requested amendment, waiver or other
modification of any Loan Document (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (x) such assignment shall not
conflict with any law, rule or regulation or order of any court or other
Governmental Authority having jurisdiction, (y) if the assignee is not another
Lender, the Borrower shall have received the prior written consent of the
Administrative Agent (and, if a Revolving Credit Commitment is being assigned,
of the Issuing Banks and the Swingline Lender), which consent shall not
unreasonably be withheld, and (z) the Borrower or such assignee shall have paid
to the affected Lender or affected Issuing Bank in immediately available funds
an amount equal to the sum of the principal of and interest accrued to the date
of such payment on the outstanding Loans or L/C Disbursements of such Lender or
such Issuing Bank, respectively, plus all Fees and other amounts accrued for the
account of such Lender or such Issuing Bank hereunder (including any amounts
under Section 2.14, Section 2.16 and Section 2.20); provided further that, if
prior to any such transfer and assignment the circumstances or event that
resulted in such Lender’s or such Issuing Bank’s claim for compensation under
Section 2.14 or notice under Section 2.15 or the amounts paid pursuant to
Section 2.20, as the case may be, cease to cause such Lender or such Issuing
Bank to suffer increased costs or reductions in amounts received or receivable
or reduction in return on capital, or cease to have the consequences specified
in Section 2.15, or cease to result in amounts being payable under Section 2.20,
as the case may be (including as a result of any action taken by such Lender or
such Issuing Bank pursuant to paragraph (b) below), or if such Lender or such
Issuing Bank shall waive its right to claim further compensation under Section
2.14 in respect of such circumstances or event or shall withdraw its notice
under Section 2.15 or shall waive its right to further payments under Section
2.20 in respect of such circumstances or event or shall consent to the proposed
amendment, waiver or other modification, as the case may be, then such Lender or
such Issuing Bank shall not thereafter be required to make any such transfer and
assignment hereunder. Each Lender hereby grants to the Administrative Agent an
irrevocable power of attorney (which power is coupled with an interest) to
execute and deliver, on behalf of such Lender, as assignor, any Assignment and
Acceptance necessary to effectuate any assignment of such Lender’s interests
hereunder in the circumstances contemplated by this Section 2.21(a).

 

(b) If (i) any Lender or any Issuing Bank shall request compensation under
Section 2.14, (ii) any Lender or any Issuing Bank delivers a notice described in
Section 2.15 or (iii) pursuant to Section 2.20, the Borrower is required to pay
any

 

43



--------------------------------------------------------------------------------

additional amount (including any tax indemnity payment) to any Lender or any
Issuing Bank or any Governmental Authority on account of any Lender or any
Issuing Bank, then such Lender or such Issuing Bank shall use reasonable efforts
(which shall not require such Lender or the Issuing Bank to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage or burden deemed by it to be significant) (x) to file
any certificate or document reasonably requested in writing by the Borrower or
(y) to assign its rights and delegate and transfer its obligations hereunder to
another of its offices, branches or Affiliates, if such filing or assignment
would reduce its claims for compensation under Section 2.14 or enable it to
withdraw its notice pursuant to Section 2.15 or would reduce amounts payable
pursuant to Section 2.20, as the case may be, in the future. The Borrower hereby
agrees to pay all reasonable costs and expenses actually incurred by any Lender
or any Issuing Bank in connection with any such filing or assignment, delegation
and transfer.

 

SECTION 2.22. Swingline Loans. (a) Swingline Commitment. Subject to the terms
and conditions and relying upon the representations and warranties herein set
forth, the Swingline Lender agrees to make loans to the Borrower at any time and
from time to time on and after the Closing Date and until the earlier of the
Revolving Credit Maturity Date and the termination of the Revolving Credit
Commitments in accordance with the terms hereof, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of all Swingline Loans exceeding $15,000,000 in the aggregate
or (ii) the Aggregate Revolving Credit Exposure, after giving effect to any
Swingline Loan, exceeding the Total Revolving Credit Commitment. Each Swingline
Loan shall be in a principal amount that is an integral multiple of $250,000.
The Swingline Commitment may be terminated or reduced from time to time as
provided herein. Within the foregoing limits, the Borrower may borrow, pay or
prepay and reborrow Swingline Loans hereunder, subject to the terms, conditions
and limitations set forth herein.

 

(b) Swingline Loans. The Borrower shall notify the Swingline Lender by telecopy,
or by telephone (confirmed by telecopy), not later than 10:00 a.m., Eastern
time, on the day of a proposed Swingline Loan. Such notice shall be delivered on
a Business Day, shall be irrevocable and shall refer to this Agreement and shall
specify the requested date (which shall be a Business Day) and amount of such
Swingline Loan and the wire transfer instructions for the account of the
Borrower to which proceeds of such Swingline Loan should be transferred. The
Swingline Lender shall promptly make each Swingline Loan by wire transfer to the
account specified by the Borrower in such request.

 

(c) Prepayment. The Borrower shall have the right at any time and from time to
time to prepay any Swingline Loan, in whole or in part, without premium or
penalty, upon giving written or telecopy notice (or telephonic notice promptly
confirmed by written notice) to the Swingline Lender and to the Administrative
Agent before 12:00 (noon), Eastern time on the date of prepayment at the
Swingline Lender’s address for notices specified on Schedule 2.01.

 

44



--------------------------------------------------------------------------------

(d) Interest. Each Swingline Loan shall be an ABR Loan and, subject to the
provisions of Section 2.07, shall bear interest as provided in Section 2.06(a).

 

(e) Participations. The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., Eastern time, on any Business
Day require the Revolving Credit Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding. Such notice
shall specify the aggregate amount of Swingline Loans in which the Revolving
Credit Lenders will participate. The Administrative Agent will, promptly upon
receipt of such notice, give notice to each Revolving Credit Lender, specifying
in such notice such Lender’s Pro Rata Percentage of such Swingline Loan or
Loans. In furtherance of the foregoing, each Revolving Credit Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Revolving Credit Lender’s Pro Rata Percentage of such Swingline Loan or
Loans. Each Revolving Credit Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or an Event of
Default, and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each Revolving Credit Lender shall comply
with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.02(c) with respect
to Loans made by such Lender (and Section 2.02(c) shall apply, mutatis mutandis,
to the payment obligations of the Lenders) and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrower (or
other party liable for obligations of the Borrower) of any default in the
payment thereof.

 

SECTION 2.23. Letters of Credit. (a) General. The Borrower may request the
issuance of a Letter of Credit (i) for its own account or (ii) for the account
of Overnite (in which case the Borrower and Overnite shall be co-applicants with
respect to such Letter of Credit) or (iii) for the account of any of Overnite’s
wholly owned Subsidiaries (in which case the Borrower, Overnite and such wholly
owned Subsidiary, as the case may be, shall be co-applicants with respect to
such Letter of Credit), in a form reasonably acceptable to the Administrative
Agent and the applicable Issuing Bank, at any time and from time to time while
the Revolving Credit Commitments remain in effect. This Section shall not be
construed to impose an obligation upon any Issuing Bank to issue any Letter of
Credit that is inconsistent with the terms and conditions of this Agreement.

 

45



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. In
order to request the issuance of a Letter of Credit (or to amend, renew or
extend an existing Letter of Credit), the Borrower shall hand deliver or
telecopy to the applicable Issuing Bank and the Administrative Agent (reasonably
in advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, the date of issuance, amendment,
renewal or extension, the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) below), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare such Letter of Credit. Such Issuing
Bank shall promptly (i) notify the Administrative Agent in writing of the amount
and expiry date of each Letter of Credit issued by it and (ii) provide a copy of
each such Letter of Credit (and any amendments, renewals or extensions thereof)
to the Administrative Agent. A Letter of Credit shall be issued, amended,
renewed or extended only if, and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that, after giving effect to such issuance, amendment, renewal or extension (i)
the L/C Exposure shall not exceed the L/C Commitment and (ii) the Aggregate
Revolving Credit Exposure shall not exceed the Total Revolving Credit
Commitment.

 

(c) Expiration Date. Each Letter of Credit shall expire at the close of business
on the earlier of the date one year after the date of the issuance of such
Letter of Credit and the date that is five Business Days prior to the Revolving
Credit Maturity Date, unless such Letter of Credit expires by its terms on an
earlier date; provided, however, that a Letter of Credit may, upon the request
of the Borrower, include a provision whereby such Letter of Credit shall be
renewed automatically for additional consecutive periods of 12 months or less
(but not beyond the date that is five Business Days prior to the Revolving
Credit Maturity Date) unless the applicable Issuing Bank notifies the
beneficiary thereof at least 30 days prior to the then-applicable expiration
date that such Letter of Credit will not be renewed.

 

(d) Participations. By the issuance of a Letter of Credit and without any
further action on the part of the applicable Issuing Bank or the Lenders, the
applicable Issuing Bank hereby grants to each Revolving Credit Lender, and each
such Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Pro Rata Percentage of the aggregate
amount available to be drawn under such Letter of Credit, effective upon the
issuance of such Letter of Credit (or, in the case of the Existing Letters of
Credit, effective upon the Closing Date). In consideration and in furtherance of
the foregoing, each Revolving Credit Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the applicable Issuing Bank, such Lender’s Pro Rata Percentage of each L/C
Disbursement made by such Issuing Bank and not reimbursed by the Borrower (or,
if applicable, another party pursuant to its obligations under any other Loan
Document) forthwith on

 

46



--------------------------------------------------------------------------------

the date due as provided in Section 2.02(f). Each Revolving Credit Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including the
occurrence and continuance of a Default or an Event of Default, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

 

(e) Reimbursement. If an Issuing Bank shall make any L/C Disbursement in respect
of a Letter of Credit, the Borrower shall pay to the Administrative Agent (or
directly to such Issuing Bank, with concurrent notice to the Administrative
Agent) an amount equal to such L/C Disbursement not later than 2:00 p.m.,
Eastern time, on the Business Day that the Borrower shall have received notice
from such Issuing Bank that payment of such draft will be made, or, if the
Borrower shall have received such notice later than 10:00 a.m., Eastern time, on
any Business Day, not later than 10:00 a.m., Eastern time, on the immediately
following Business Day.

 

(f) Obligations Absolute. The Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:

 

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

 

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

 

(iii) the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Banks, the Administrative Agent or any Lender or any other person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

 

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

 

(v) payment by an Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit; and

 

(vi) any other act or omission to act or delay of any kind of the Issuing Banks,
the Lenders, the Administrative Agent or any other person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of the Borrower’s obligations hereunder.

 

47



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
wilful misconduct of any Issuing Bank. However, the foregoing shall not be
construed to excuse any Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
gross negligence or wilful misconduct in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof; it
is understood that such Issuing Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary and, in making any
payment under any Letter of Credit (i) such Issuing Bank’s exclusive reliance on
the documents presented to it under such Letter of Credit as to any and all
matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (ii) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute wilful
misconduct or gross negligence of any Issuing Bank.

 

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall as promptly as
possible give telephonic notification, confirmed by telecopy, to the
Administrative Agent and the Borrower of such demand for payment and whether
such Issuing Bank has made or will make an L/C Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Issuing Bank and the Revolving
Credit Lenders with respect to any such L/C Disbursement. The Administrative
Agent shall promptly give each Revolving Credit Lender notice thereof.

 

(h) Interim Interest. If any Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the Borrower shall reimburse such
L/C Disbursement in full on such date, the unpaid amount thereof shall bear
interest for the account of such Issuing Bank, for each day from and including
the date of such L/C Disbursement, to but excluding the earlier of the date of
payment by the Borrower or the date on which interest shall commence to accrue
thereon as provided in Section 2.02(f), at the rate per annum that would apply
to such amount if such amount were an ABR Revolving Loan.

 

48



--------------------------------------------------------------------------------

(i) Resignation or Removal of an Issuing Bank. An Issuing Bank may resign at any
time by giving 30 days’ prior written notice to the Administrative Agent, the
Lenders and the Borrower, and may be removed at any time by the Borrower by
notice to the applicable Issuing Bank, the Administrative Agent and the Lenders.
Subject to the next succeeding paragraph, upon the acceptance of any appointment
as an Issuing Bank hereunder by a Lender that shall agree to serve as successor
Issuing Bank, such resignation or removal shall become effective and such
successor shall succeed to and become vested with all the interests, rights and
obligations of the retiring Issuing Bank and the retiring Issuing Bank shall be
discharged from its obligations to issue additional Letters of Credit hereunder.
At the time such removal or resignation shall become effective, the Borrower
shall pay all accrued and unpaid fees pursuant to Section 2.05(c)(ii). The
acceptance of any appointment as an Issuing Bank hereunder by a successor Lender
shall be evidenced by an agreement entered into by such successor, in a form
satisfactory to the Borrower and the Administrative Agent, and, from and after
the effective date of such agreement, (i) such successor Lender shall have all
the rights and obligations of the previous Issuing Bank under this Agreement and
the other Loan Documents and (ii) references herein and in the other Loan
Documents to the term “Issuing Bank” shall be deemed to refer to such successor
or to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the resignation or removal of an
Issuing Bank hereunder, the retiring Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement and the other Loan Documents with respect to Letters of
Credit issued by it prior to such resignation or removal, but shall not be
required to issue additional Letters of Credit.

 

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, the Borrower shall, on the Business Day it receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Credit Lenders holding participations in
outstanding Letters of Credit representing greater than 50% of the aggregate
undrawn amount of all outstanding Letters of Credit) thereof and of the amount
to be deposited, deposit in an account with the Collateral Agent, for the
ratable benefit of the Revolving Credit Lenders, an amount in cash equal to the
L/C Exposure as of such date; provided, however, that the obligation to deposit
such cash shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to Overnite or the Borrower
described in clause (g) or (h) of Article VII. Such deposit shall be held by the
Collateral Agent as collateral for the payment and performance of the
Obligations. The Collateral Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account and shall invest
such deposits in Permitted Investments as directed by the Borrower. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall (i) automatically be applied by the Administrative Agent to
reimburse each Issuing Bank for L/C Disbursements for which it has not been
reimbursed, (ii) be held for the satisfaction of the reimbursement obligations
of the Borrower for the L/C Exposure at such time and (iii) if the maturity of
the Loans has been accelerated (but subject to the consent of Revolving Credit
Lenders holding participations in outstanding Letters of

 

49



--------------------------------------------------------------------------------

Credit representing greater than 50% of the aggregate undrawn amount of all
outstanding Letters of Credit), be applied to satisfy the Obligations. If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, all funds on deposit (including
interest and profits) (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived.

 

(k) Additional Issuing Banks. The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld) and such Lender, designate one or more additional Lenders
to act as an issuing bank under the terms of the Agreement. Any Lender
designated as an issuing bank pursuant to this paragraph (k) shall be deemed to
be an “Issuing Bank” (in addition to being a Lender) in respect of Letters of
Credit issued or to be issued by such Lender, and, with respect to such Letters
of Credit, such term shall thereafter apply to the other Issuing Bank and such
Lender.

 

SECTION 2.24. Increase in Revolving Credit Commitments. (a) The Borrower may, by
written notice to the Administrative Agent, request that the Total Revolving
Credit Commitment be increased by an amount not to exceed the Incremental
Revolving Facility Amount at such time. Upon the receipt of such request by the
Administrative Agent, the Administrative Agent shall deliver a copy thereof to
each Revolving Credit Lender. Such notice shall set forth the amount of the
requested increase in the Total Revolving Credit Commitment (which shall be in
minimum increments of $5,000,000 and a minimum amount of $10,000,000 or equal to
the remaining Incremental Revolving Facility Amount) and the date on which such
increase is requested to become effective (which shall be not less than 10
Business Days nor more than 60 days after the date of such notice and which, in
any event, must be on or prior to the Revolving Credit Maturity Date), and shall
offer each Revolving Credit Lender the opportunity to increase its Revolving
Credit Commitment by its Pro Rata Percentage of the proposed increased amount.
Each Revolving Credit Lender shall, by notice to the Borrower and the
Administrative Agent given not more than 10 Business Days after the date of the
Administrative Agent’s notice, either agree to increase its Revolving Credit
Commitment by all or a portion of the offered amount (each Revolving Credit
Lender so agreeing being an “Increasing Revolving Lender”) or decline to
increase its Revolving Credit Commitment (and any Revolving Credit Lender that
does not deliver such a notice within such period of 10 Business Days shall be
deemed to have declined to increase its Revolving Credit Commitment) (each
Revolving Credit Lender so declining or being deemed to have declined being a
“Non-Increasing Revolving Lender”). In the event that, on the 10th Business Day
after the Administrative Agent shall have delivered a notice pursuant to the
second sentence of this paragraph, the Revolving Credit Lenders shall have
agreed pursuant to the preceding sentence to increase their Revolving Credit
Commitments by an aggregate amount less than the increase in the Total Revolving
Credit Commitment requested by the Borrower, the Borrower may arrange for one or
more banks or other entities (any such bank or other entity referred to in this
clause (a) being called an “Augmenting Revolving Lender”), which may include any
Lender, to extend Revolving Credit Commitments or increase their existing
Revolving Credit

 

50



--------------------------------------------------------------------------------

Commitments in an aggregate amount equal to the unsubscribed amount; provided
that each Augmenting Revolving Lender, if not already a Revolving Credit Lender
hereunder, shall be subject to the approval of the Administrative Agent, the
Swingline Lender and the Issuing Banks (which approvals shall not be
unreasonably withheld) and the Borrower and each Augmenting Revolving Lender
shall execute all such documentation as the Administrative Agent shall
reasonably specify to evidence its Revolving Credit Commitment and/or its status
as a Revolving Credit Lender hereunder. Any increase in the Total Revolving
Credit Commitment may be made in an amount which is less than the increase
requested by the Borrower if the Borrower is unable to arrange for, or chooses
not to arrange for, Augmenting Revolving Lenders.

 

(b) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all actions as may be reasonably necessary to ensure that, after
giving effect to any increase in the Total Revolving Credit Commitment pursuant
to this Section 2.24, the outstanding Revolving Loans (if any) are held by the
Revolving Credit Lenders in accordance with their new Pro Rata Percentages. This
may be accomplished at the discretion of the Administrative Agent (i) by
requiring the outstanding Revolving Loans to be prepaid with the proceeds of a
new Revolving Credit Borrowing, (ii) by causing Non-Increasing Revolving Lenders
to assign portions of their outstanding Revolving Loans to Increasing Revolving
Lenders and Augmenting Revolving Lenders, or (iii) by any combination of the
foregoing. Any prepayment or assignment described in this paragraph (b) shall be
subject to Section 2.16, but otherwise without premium or penalty.

 

(c) Notwithstanding the foregoing, no increase in the Total Revolving Credit
Commitment (or in the Revolving Credit Commitment of any Revolving Credit
Lender) or addition of a new Revolving Credit Lender shall become effective
under this Section 2.24 unless, (i) on the date of such increase, the conditions
set forth in paragraphs (b) and (c) of Section 4.01 shall be satisfied and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of Overnite, and (ii) the
Administrative Agent shall have received (with sufficient copies for each of the
Revolving Credit Lenders) legal opinions and board resolutions consistent with
those delivered on the Closing Date under clauses (a), and (c)(ii)(B) of Section
4.02.

 

SECTION 2.25. Increase in Term Loan Commitments. (a) The Borrower may, by
written notice to the Administrative Agent, request Incremental Term Loan
Commitments in an amount not to exceed the Incremental Term Loan Amount from one
or more Incremental Term Lenders, which may include any existing Lender;
provided that each Incremental Term Lender, if not already a Lender hereunder,
shall be subject to the approval of the Administrative Agent (which approval
shall not be unreasonably withheld)’ and provided further that, the decision to
provide an Incremental Term Loan Commitment hereunder shall be at the sole
discretion of each Lender. Such notice shall set forth (i) the amount of the
Incremental Term Loan Commitments being requested (which shall be in minimum
increments of $5,000,000 and a minimum amount of $10,000,000 or equal to the
remaining Incremental Term Loan Amount), (ii) the date on which such Incremental
Term Loan Commitments are requested to become effective

 

51



--------------------------------------------------------------------------------

(which shall not be less than 10 Business Days nor more than 60 days after the
date of such notice), and (iii) whether such Incremental Term Loan Commitments
are commitments to make additional Term Loans or commitments to make term loans
with terms different from the Term Loans (“Other Term Loans”).

 

(b) The Borrower and each Incremental Term Lender shall execute and deliver to
the Administrative Agent an Incremental Term Loan Assumption Agreement and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Term Loan Commitment of such Incremental Term Lender.
Each Incremental Term Loan Assumption Agreement shall specify the terms of the
Incremental Term Loans to be made thereunder; provided that, without the prior
written consent of the Required Lenders, (i) the interest rate spreads in
respect of any Other Term Loans shall not exceed by more than 1/4 of 1% the
Applicable Percentage for the Term Loans, (ii) the final maturity date of any
Other Term Loans shall be no earlier than the Term Loan Maturity Date and (iii)
the average life to maturity of any Other Term Loans shall be no shorter than
the average life to maturity of the Term Loans. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Incremental Term
Loan Assumption Agreement. Each of the parties hereto hereby agrees that, upon
the effectiveness of any Incremental Term Loan Assumption Agreement, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Incremental Term Loan
Commitment evidenced thereby.

 

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment shall
become effective under this Section 2.25 unless (i) on the date of such
effectiveness, the conditions set forth in paragraphs (b) and (c) of Section
4.01 shall be satisfied and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of Overnite, and (ii) the Administrative Agent shall have received (with
sufficient copies for each of the Incremental Term Lenders) legal opinions and
board resolutions consistent with those delivered on the Closing Date under
clauses (a) and (c)(ii)(B) of Section 4.02.

 

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Incremental Term Loans (other than Other Term Loans), when originally made, are
included in each Borrowing of outstanding Term Loans on a pro rata basis. Any
conversion of Eurodollar Term Loans to ABR Term Loans required by the preceding
sentence shall be subject to Section 2.16. In addition, to the extent any
Incremental Term Loans are not Other Term Loans, the scheduled amortization
payments under Section 2.11(a)(i) required to be made after the making of such
Incremental Term Loans shall be ratably increased by the aggregate principal
amount of such Incremental Term Loans.

 

52



--------------------------------------------------------------------------------

ARTICLE III

 

Representations and Warranties

 

Each of Overnite and the Borrower represents and warrants to the Administrative
Agent, the Collateral Agent, the Issuing Banks and each of the Lenders that:

 

SECTION 3.01. Organization; Powers. Overnite, the Borrower and each of the
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has all requisite power
and authority to own its property and assets and to carry on its business, (c)
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except where the failure so to qualify
could not reasonably be expected to result in a Material Adverse Effect, and (d)
has the power and authority to execute, deliver and perform its obligations
under each of the Loan Documents and each other agreement or instrument
contemplated thereby to which it is or will be a party and, in the case of the
Borrower, to borrow hereunder.

 

SECTION 3.02. Authorization. The Transactions (a) have been duly authorized by
all requisite corporate and, if required, stockholder action and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of Overnite or any Subsidiary, (B) any order of any Governmental
Authority or (C) any provision of any indenture, agreement or other instrument
evidencing Material Indebtedness to which Overnite or any Subsidiary is a party
or by which any of them or any of their property is or may be bound, (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, or give rise to any right to accelerate
or to require the prepayment, repurchase or redemption of any obligation under
any such indenture, agreement or other instrument or (iii) result in the
creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by Overnite or any Subsidiary (other than
any Lien created hereunder or under the Security Documents).

 

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by Overnite and the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party party thereto will
constitute, a legal, valid and binding obligation of such Loan Party enforceable
against such Loan Party in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.

 

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
required in connection with the Transactions, except such as have been made or
obtained and are in full force and effect, and except registration of the shares
of common stock of Overnite to be issued in connection with the Offering as may
be required by the Blue Sky laws of the various states in connection with the
offer and sale of such shares.

 

53



--------------------------------------------------------------------------------

SECTION 3.05. Financial Statements. (a) Holding has heretofore furnished to the
Lenders its consolidated balance sheets and statements of income, stockholder’s
equity and cash flows (i) as of and for the two fiscal years ended December 31,
2002 and December 31, 2001, each audited by and accompanied by the unqualified
opinion of Deloitte & Touche LLP, independent public accountants, (ii) as of and
for each fiscal quarter subsequent to December 31, 2002, ended 30 days before
the Closing Date, certified by its chief financial officer and (iii) as of and
for each fiscal month subsequent to the date of the most recent unaudited
quarterly financial statements furnished under clause (ii) ended 30 days before
the Closing Date. Such financial statements present fairly in all material
respects the financial condition and results of operations and cash flows of
Holding and its consolidated subsidiaries as of such dates and for such periods.
Such balance sheets and the notes thereto disclose (or, in the case of the notes
to the balance sheet of Holding as of September 30, 2003, will disclose when
such notes are delivered) all material liabilities, direct or contingent, of
Holding and its consolidated subsidiaries as of the dates thereof. Such
financial statements were prepared in accordance with GAAP (or, in the case of
the notes to the balance sheet of Holding as of September 30, 2003, will have
been prepared in accordance with GAAP when such notes are delivered, to the
extent that such representation cannot be made until such notes have been
delivered) applied on a consistent basis.

 

(b) Overnite has heretofore delivered to the Lenders its unaudited pro forma
consolidated balance sheet and statements of income and cash flows as of
September 30, 2003, prepared giving effect to the Transactions as if they had
occurred, with respect to such balance sheet, on such date and, with respect to
such other financial statements, on the first day of the 12-month period ending
on such date. Such pro forma financial statements have been prepared in good
faith by Overnite, based on the assumptions used to prepare the pro forma
financial information contained in the Confidential Information Memorandum
(which assumptions are believed by Overnite on the date hereof and on the
Closing Date to be reasonable), are based on the best information available to
Overnite as of the date of delivery thereof, accurately reflect all adjustments
required to be made to give effect to the Transactions and present fairly in all
material respects on a pro forma basis the estimated consolidated financial
position of Overnite and its consolidated Subsidiaries as of such date and for
such period, assuming that the Transactions had actually occurred at such date
or at the beginning of such period, as the case may be.

 

SECTION 3.06. No Material Adverse Change. No event, change or condition has
occurred that has had, or could reasonably be expected to have, (a) a material
adverse effect on the business, assets, results of operations or condition,
financial or otherwise, of Overnite and the Subsidiaries, taken as a whole since
December 31, 2002 or (b) a materially adverse effect on the validity or
enforceability of any of the Loan Documents or a material impairment of the
rights of or benefits available to the Lenders under any Loan Document.

 

SECTION 3.07. Title to Properties; Possession Under Leases. (a) Each of Overnite
and the Subsidiaries has good title to, or valid leasehold interests in, all its
material properties and assets, except for minor defects in title that do not
interfere with

 

54



--------------------------------------------------------------------------------

its ability to conduct its business as currently conducted or to utilize such
properties and assets for their intended purposes. All such material properties
and assets are free and clear of Liens, other than Liens expressly permitted by
Section 6.02.

 

(b) Each of Overnite and the Subsidiaries has complied with all obligations
under all material leases to which it is a party and all such material leases
are in full force and effect. Each of Overnite, the Borrower and the
Subsidiaries enjoys peaceful and undisturbed possession under all such material
leases.

 

SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Closing Date a
list of all Subsidiaries and the percentage ownership interest of Overnite
therein. The shares of capital stock or other ownership interests so indicated
on Schedule 3.08 are fully paid and non-assessable and are owned by Overnite,
directly or indirectly, free and clear of all Liens (other than Liens created
under the Security Documents).

 

SECTION 3.09. Litigation; Compliance with Laws. (a) There are no actions, suits
or proceedings at law or in equity or by or before any Governmental Authority
now pending or, to the knowledge of Overnite or the Borrower, threatened against
or affecting Overnite, the Borrower or any other Subsidiary or any business,
property or rights of any such person (i) that involve any Loan Document or the
Transactions or (ii) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

(b) None of Overnite, the Borrower or any of the Subsidiaries or any of their
respective material properties or assets is in violation of, nor will the
continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation, or is in default with respect to
any judgment, writ, injunction, decree or order of any Governmental Authority,
where such violation or default could reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 3.10. Agreements. None of Overnite, the Borrower or any of the
Subsidiaries is in default in any manner under any provision of any indenture or
other agreement or instrument evidencing Material Indebtedness, or any other
material agreement or instrument to which it is a party or by which it or any of
its properties or assets are or may be bound, where such default could
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.11. Federal Reserve Regulations. (a) None of Overnite, the Borrower or
any of the Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.

 

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the Regulations of the Board, including Regulation T, U
or X.

 

55



--------------------------------------------------------------------------------

SECTION 3.12. Investment Company Act; Public Utility Holding Company Act. None
of Overnite, the Borrower or any Subsidiary is (a) an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940
or (b) a “holding company” as defined in, or subject to regulation under, the
Public Utility Holding Company Act of 1935.

 

SECTION 3.13. Tax Returns. Each of Overnite, the Borrower and the Subsidiaries
has filed or caused to be filed all Federal and all material state, local and
foreign tax returns or materials required to have been filed by it and has paid
or caused to be paid all taxes shown as due and payable by it and such returns
and all assessments received by it, except taxes that are being contested in
good faith by appropriate proceedings and for which Overnite, the Borrower or
such Subsidiary, as applicable, shall have set aside on its books adequate
reserves in accordance with GAAP. All such tax returns were complete and correct
in all material respects.

 

SECTION 3.14. No Material Misstatements. None of (a) the Confidential
Information Memorandum or (b) any other information, report, financial
statement, exhibit or schedule furnished by or on behalf of Overnite or the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto contained or contains any material misstatement of fact or omitted or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were or are made, not
misleading; provided that to the extent any such information, report, financial
statement, exhibit or schedule was based upon or constitutes a forecast or
projection, each of Overnite and the Borrower represents only that it acted in
good faith and utilized reasonable assumptions and due care in the preparation
of such information, report, financial statement, exhibit or schedule.

 

SECTION 3.15. Employee Benefit Plans. Each of the Borrower and its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code (with respect, and as its provisions relate, to
the Plans) and the regulations and published interpretations thereunder. Each of
the Borrower and its ERISA Affiliates has made all required contributions under
the Multiemployer Plans and does not have any unsatisfied liability for the
termination of or withdrawal from a Multiemployer Plan. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events, could reasonably be expected to result in a Material
Adverse Effect. The present value of all benefit liabilities under all Plans
(based on the assumptions used to fund such Plans) did not, as of the last
annual valuation dates applicable thereto, exceed the fair market value of the
assets of such Plans by an amount that could reasonably be expected to result in
a Material Adverse Effect.

 

56



--------------------------------------------------------------------------------

SECTION 3.16. Environmental Matters. (a) Except as set forth in Schedule 3.16
and except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of Overnite, the Borrower or any of the Subsidiaries (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

 

(b) Since the date of this Agreement, there has been no change in the status of
the matters disclosed on Schedule 3.16 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

 

SECTION 3.17. Insurance. Schedule 3.17 sets forth a true, complete and correct
description of all insurance maintained by Overnite and the Borrower or by
Overnite for its Subsidiaries as of the date hereof and the Closing Date. As of
each such date, such insurance is in full force and effect and all premiums have
been duly paid. Overnite and its Subsidiaries have insurance in such amounts and
covering such risks and liabilities as are in accordance with normal industry
practice.

 

SECTION 3.18. Security Documents. The Pledge Agreement is effective to create in
favor of the Collateral Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral (as defined in
the Pledge Agreement) and, when the Collateral is delivered to the Collateral
Agent, the Pledge Agreement shall constitute a fully perfected first priority
Lien on, and security interest in, all right, title and interest of the pledgors
thereunder in such Collateral, in each case prior and superior in right to any
other person.

 

SECTION 3.19. Labor Matters. As of the date hereof and the Closing Date, there
are no strikes, lockouts or slowdowns against Overnite, the Borrower or any
Subsidiary pending or, to the knowledge of Overnite or the Borrower, threatened.
The hours worked by and payments made to employees of Overnite, the Borrower and
the Subsidiaries have not been in material violation of the Fair Labor Standards
Act or any other applicable Federal, state, local or foreign law dealing with
such matters. All payments due from Overnite, the Borrower or any Subsidiary, or
for which any claim may be made against Overnite, the Borrower or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of
Overnite, the Borrower or such Subsidiary. The consummation of the Transactions
will not give rise to any right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement to which Overnite,
the Borrower or any Subsidiary is bound.

 

57



--------------------------------------------------------------------------------

ARTICLE IV

 

Conditions of Lending

 

The obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:

 

SECTION 4.01. All Credit Events. On the date of each Borrowing, including each
Borrowing of a Swingline Loan and on the date of each issuance, amendment,
extension or renewal of a Letter of Credit (each such event being called a
“Credit Event”):

 

(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) or, in the case of the issuance, amendment,
extension or renewal of a Letter of Credit, the applicable Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by Section
2.23(b) or, in the case of the Borrowing of a Swingline Loan, the Swingline
Lender and the Administrative Agent shall have received a notice requesting such
Swingline Loan as required by Section 2.22(b).

 

(b) The representations and warranties set forth in Article III hereof (other
than the representation and warranty set forth in Section 3.06 in the case of
Borrowings made or Letters of Credit issued, amended, renewed or extended, as
applicable, after the Closing Date, at any time during which the Facilities are
rated BBB- or better by S&P and Baa3 or better by Moody’s) and in each other
Loan Document shall be true and correct in all material respects on and as of
the date of such Credit Event with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case as of such specified date.

 

(c) At the time of and immediately after such Credit Event, no Event of Default
or Default shall have occurred and be continuing.

 

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower and Overnite on the date of such Credit Event as to the matters
specified in paragraphs (b) and (c) of this Section 4.01.

 

SECTION 4.02. First Credit Event. On the Closing Date:

 

(a) The Administrative Agent shall have received, on behalf of itself, the
Lenders and the Issuing Banks, written opinions of each of (i) Hunton & Williams
LLP, counsel for Overnite and the other Loan Parties, substantially to the
effect set forth in Exhibit F-1, (ii) Mark Goodwin, Esq., General Counsel of
Overnite and the Borrower, substantially to the effect set forth in Exhibit F-2,
and (iii) Marvin Friedland, Esq., General Counsel of Motor Cargo, substantially
to the effect set forth in Exhibit F-3, each (i) dated the Closing Date, (ii)
addressed to the Issuing Banks, the Administrative Agent and the Lenders, and

 

58



--------------------------------------------------------------------------------

(iii) covering such other matters relating to the Loan Documents and the
Transactions as the Syndication Agent and the Administrative Agent shall
reasonably request, and Overnite and the Borrower hereby request such counsel to
deliver such opinions.

 

(b) All legal matters incident to this Agreement and the other Loan Documents
shall be reasonably satisfactory to the Lenders, to the Issuing Banks, to the
Syndication Agent and to the Administrative Agent and, to the extent requested,
the Lenders shall have received all documentation and other information required
by bank regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act.

 

(c) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation, including all amendments thereto, of each Loan
Party, certified as of a recent date by the Secretary of State (or equivalent
authority) of the state of its organization, and a certificate as to the good
standing of each Loan Party as of a recent date reasonably close to the Closing
Date, from such Secretary of State (or equivalent authority); (ii) a certificate
of the Secretary or Assistant Secretary of each Loan Party dated the Closing
Date and certifying (A) that attached thereto is a true and complete copy of the
by-laws of such Loan Party as in effect on the Closing Date and at all times
since a date prior to the date of the resolutions described in clause (B) below,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which such person is a party
and, in the case of the Borrower, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the certificate or articles of incorporation of such Loan
Party have not been amended since the date of the last amendment thereto shown
on the certificate of good standing furnished pursuant to clause (i) above, and
(D) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party; (iii) a certificate of another officer as to the incumbency
and specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to (ii) above; and (iv) such other documents as the
Administrative Agent or its counsel may reasonably request.

 

(d) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Financial Officer of Overnite, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
Section 4.01.

 

(e) The Administrative Agent shall have received all Fees and other amounts due
and payable to the Administrative Agent, the Syndication Agent and the Lenders
on or prior to the Closing Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder or under any other Loan Document.

 

(f) The Pledge Agreement shall have been duly executed by the parties thereto
and delivered to the Collateral Agent and shall be in full force and effect, and
all the

 

59



--------------------------------------------------------------------------------

outstanding Equity Interests of the Borrower and the other Subsidiaries shall
have been duly and validly pledged thereunder to the Collateral Agent for the
ratable benefit of the Secured Parties and certificates representing such Equity
Interests, to the extent such Equity Interests are evidenced by certificated
securities, accompanied by instruments of transfer and stock powers endorsed in
blank, shall be in the actual possession of the Collateral Agent; provided that
to the extent to do so would cause adverse tax consequences to Overnite or the
Borrower, (i) neither the Borrower nor any Domestic Subsidiary shall be required
to pledge more than 65% of the voting stock of any Foreign Subsidiary and (ii)
no Foreign Subsidiary shall be required to pledge the Equity Interests of any of
its Subsidiaries.

 

(g) The Lenders shall be reasonably satisfied as to the amount and nature of any
environmental and employee health and safety exposures to which Overnite, the
Borrower and the Subsidiaries may be subject after giving effect to the
transactions, and with the plans of Overnite, the Borrower and the Subsidiaries
with respect thereto.

 

(h) The Guarantee Agreement shall have been duly executed by the Loan Parties
and delivered to the Collateral Agent and shall be in full force and effect.

 

(i) The Offering and the other Transactions shall have been consummated, or
shall be consummated substantially simultaneously with the first Credit Event.

 

(j) The Lenders shall have received the audited and unaudited financial
statements referred to in Section 3.05, which financial statements shall not be
materially inconsistent with the financial statements or forecasts previously
provided to the Lenders.

 

(k) After giving effect to the Transactions and the other transactions
contemplated hereby, Overnite and its Subsidiaries shall have outstanding no
Indebtedness or preferred stock other than (i) the Loans and Letters of Credit
hereunder and (ii) the Indebtedness listed on Schedule 6.01.

 

(l) All requisite Governmental Authorities shall have approved or consented to
the Transactions and the other transactions contemplated hereby to the extent
required (except for the registration of the shares of common stock of Overnite
to be issued in connection with the Offering as may be required by the Blue Sky
laws of the various states in connection with the offer and sale of such
shares), all applicable appeal periods shall have expired and there shall not be
any pending or, to the knowledge of Overnite or the Borrower, overtly threatened
litigation, governmental, administrative or judicial action that could
reasonably be expected to prevent or impose materially burdensome conditions on
the Transactions.

 

(m) Immediately after giving effect to the Transactions and the other
transactions contemplated hereby to occur on the Closing Date, the Leverage
Ratio shall not be greater than 3.25 to 1.0.

 

60



--------------------------------------------------------------------------------

ARTICLE V

 

Affirmative Covenants

 

Each of Overnite and the Borrower covenants and agrees with each Lender that so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, each of Overnite and the Borrower
will, and will cause each of the Subsidiaries to:

 

SECTION 5.01. Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except as otherwise expressly permitted under Section 6.05.

 

(b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; maintain and operate such business in
substantially the manner in which it is presently conducted and operated; comply
in all material respects with all applicable laws, rules, regulations and
decrees and orders of any Governmental Authority, including Environmental Laws,
whether now in effect or hereafter enacted; and at all times maintain and
preserve all property material to the conduct of such business and keep such
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith may be properly conducted at all times.

 

SECTION 5.02. Insurance. Keep its insurable properties adequately insured at all
times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies in the same
or similar businesses operating in the same or similar locations, and including
public liability insurance against claims for personal injury or death or
property damage occurring upon, in, about or in connection with the use of any
properties owned, occupied or controlled by it; and maintain such other
insurance as may be required by law.

 

SECTION 5.03. Obligations and Taxes. Pay its Material Indebtedness and other
material obligations promptly and in accordance with their terms and pay and
discharge promptly when due all material taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or in respect of
its property, before the same shall become delinquent or in default, as well as
all lawful claims for labor, materials and supplies or otherwise that, if
unpaid, might give rise to a Lien (other than a Lien permitted by Section 6.02)
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such

 

61



--------------------------------------------------------------------------------

tax, assessment, charge, levy or claim so long as the validity or amount thereof
shall be contested in good faith by appropriate proceedings and the Borrower
shall have set aside on its books adequate reserves with respect thereto in
accordance with GAAP.

 

SECTION 5.04. Financial Statements, Reports, etc. In the case of Overnite,
furnish to the Administrative Agent (with sufficient copies for each Lender):

 

(a) within 90 days after the end of each fiscal year, its consolidated balance
sheet and related consolidated statements of income, stockholders’ equity and
cash flows showing the financial condition of Overnite and its consolidated
Subsidiaries as of the close of such fiscal year and the results of its
operations and the operations of such Subsidiaries during such year, together
with comparative figures for the immediately preceding fiscal year, all audited
by Deloitte & Touche LLP or other independent public accountants of recognized
national standing selected by Overnite and accompanied by an opinion of such
accountants (which shall not be qualified in any material respect) to the effect
that such consolidated financial statements fairly present in all material
respects the financial condition and results of operations of Overnite and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

 

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, its consolidated balance sheet and related consolidated
statements of income, stockholders’ equity and cash flows showing the financial
condition of Overnite and its consolidated Subsidiaries as of the close of such
fiscal quarter and the results of its operations and the operations of such
Subsidiaries during such fiscal quarter and the then elapsed portion of the
fiscal year, and comparative figures for the same periods in the immediately
preceding fiscal year, all certified on behalf of Overnite by one of its
Financial Officers as fairly presenting in all material respects the financial
condition and results of operations of Overnite and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments;

 

(c) concurrently with any delivery of financial statements under paragraph (a)
or (b) above, a certificate of the Financial Officer of Overnite (i) certifying
that no Event of Default or Default has occurred or, if such an Event of Default
or Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto and (ii)
setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the covenants contained in
Sections 6.09, 6.10, 6.11 and 6.12 and, in the case of a certificate delivered
with the financial statements required by paragraph (a) above, setting forth
Overnite’s calculation of Excess Cash Flow (if any payment would be required
under Section 2.13(d));

 

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Overnite, the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed to its
shareholders, as the case may be;

 

62



--------------------------------------------------------------------------------

(e) promptly, following a request by any Lender, provide all documentation and
other information that such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act; and

 

(f) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Overnite, the Borrower
or any Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender, through the Administrative Agent, may
reasonably request.

 

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
(with sufficient copies, as applicable, for each Issuing Bank and each Lender),
promptly after obtaining knowledge of the same, written notice of the following:

 

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

 

(b) the filing or commencement of, or any overt threat or notice of intention of
any person to file or commence, any action, suit or proceeding, whether at law
or in equity or by or before any Governmental Authority, against Overnite, the
Borrower or any Subsidiary that could reasonably be expected to result in a
Material Adverse Effect;

 

(c) any change in the ratings by S&P or Moody’s of the Facilities;

 

(d) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred and for which the Borrower and any ERISA
Affiliate have any liability, could reasonably be expected to result in
liability of the Borrower and the Subsidiaries in an aggregate amount exceeding
$5,000,000; and

 

(e) any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

SECTION 5.06. Maintaining Records; Access to Properties and Inspections. (a)
Keep proper books of record and account in which full, true and correct entries
in conformity with GAAP and all requirements of any Governmental Authority
having jurisdiction over it or its respective properties are made of all
dealings and transactions in relation to its business and activities.

 

(b) Permit any representatives designated by the Administrative Agent or any
Lender to visit and inspect the financial records and the properties of
Overnite, the Borrower or any Subsidiary at reasonable times and with reasonable
prior notice and as often as reasonably requested and to make extracts from and
copies of such financial records, and permit any representatives designated by
the Administrative Agent or any Lender to discuss the affairs, finances and
condition of Overnite, the Borrower or any

 

63



--------------------------------------------------------------------------------

Subsidiary with the officers thereof and independent accountants therefor;
provided, however, that unless an Event of Default shall have occurred and be
continuing, the Borrower shall not be required to reimburse the expenses of more
than two such visits per calendar year.

 

SECTION 5.07. Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes set forth in the preamble to
this Agreement and use the proceeds of any Incremental Term Loan only for the
purposes set forth in the related Incremental Term Loan Assumption Agreement.

 

SECTION 5.08. Further Assurances. Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
that may be required under applicable law, or that the Required Lenders, the
Administrative Agent or the Collateral Agent may reasonably request, in order to
effectuate the transactions contemplated by the Loan Documents and in order to
grant, preserve, protect and perfect the validity and first priority of the
security interests created or intended to be created by the Security Documents.
Overnite will cause any subsequently acquired or organized Domestic Subsidiary
other than any Inactive Subsidiary to execute the Guarantee Agreement and each
applicable Security Document in favor of the Collateral Agent (for the ratable
benefit of the Secured Parties).

 

ARTICLE VI

 

Negative Covenants

 

Each of Overnite and the Borrower covenants and agrees with each Lender that, so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been cancelled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, neither Overnite nor the Borrower will, nor will
they cause or permit any of the Subsidiaries to:

 

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

 

(a) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
any extensions, renewals or replacements of such Indebtedness to the extent the
principal amount of such Indebtedness is not increased, neither the final
maturity nor the weighted average life to maturity of such Indebtedness is
decreased, such Indebtedness, if subordinated to the Obligations, remains so
subordinated on terms no less favorable to the Lenders, and the original
obligors in respect of such Indebtedness remain the only obligors thereon;

 

(b) Indebtedness created hereunder and under the other Loan Documents;

 

64



--------------------------------------------------------------------------------

(c) intercompany Indebtedness of Overnite and the Subsidiaries to the extent
permitted by Section 6.04(c), and ordinary course intercompany liabilities
incurred in connection with cash management operations;

 

(d) Indebtedness of Overnite or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this Section 6.01(d), when
combined with the aggregate principal amount of all Capital Lease Obligations
and Synthetic Lease Obligations incurred pursuant to Section 6.01(e) shall not
exceed $50,000,000 at any time outstanding;

 

(e) Capital Lease Obligations and Synthetic Lease Obligations in an aggregate
principal amount, when combined with the aggregate principal amount of all
Indebtedness incurred pursuant to Section 6.01(d), not in excess of $50,000,000
at any time outstanding;

 

(f) Indebtedness under performance, bid, surety, statutory or appeal bonds or
with respect to workers’ compensation claims, in each case incurred in the
ordinary course of business;

 

(g) Indebtedness of any Subsidiary that exists at the time such person becomes a
Subsidiary and that was not incurred in contemplation of or in connection with
the acquisition by Overnite or a Subsidiary of such person, in an aggregate
principal amount not in excess of $50,000,000 at any time outstanding;

 

(h) Securitization Debt in an aggregate amount not greater than $150,000,000
outstanding at any time;

 

(i) Indebtedness under or owing to an employee saving plan and any employee
stock purchase plan from time to time;

 

(j) other Indebtedness of Overnite or the Subsidiaries in an aggregate principal
amount not exceeding $25,000,000 at any time outstanding; and

 

(k) in addition to Indebtedness permitted by paragraphs (a) through (j) above
(in each case without regard to the limitations set forth therein), other
Indebtedness of any Loan Party incurred at any time that the Facilities have an
Investment Grade Standing so long as at the time thereof and immediately after
giving effect to the incurrence thereof (i) no Event of Default or Default shall
have occurred and be continuing, and (ii) Overnite would be in Pro Forma
Compliance.

 

65



--------------------------------------------------------------------------------

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
person, including any Subsidiary) now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except:

 

(a) Liens on property or assets of Overnite and its Subsidiaries existing on the
date hereof and set forth in Schedule 6.02; provided that such Liens shall
secure only those obligations which they secure on the date hereof and
extensions, renewals and replacements thereof permitted hereunder;

 

(b) any Lien created under the Loan Documents;

 

(c) any Lien existing on any property or asset prior to the acquisition thereof
by Overnite or any Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition and (ii) such Lien does
not apply to any other property or assets of Overnite or any Subsidiary;

 

(d) Liens securing Securitization Debt incurred pursuant to Section 6.01(h);
provided that such Liens attach only to the assets transferred in connection
with, or forming part of, such Securitization Transactions and/or the Equity
Interests of any special purpose entity to which such assets are transferred;

 

(e) Liens imposed by Governmental Authorities for taxes, assessments or other
charges not yet due and payable or subject to penalty or which are being
contested in good faith in compliance with Section 5.03;

 

(f) carriers’, warehousemen’s, workmen’s, mechanics’, materialmen’s, repairmen’s
suppliers’, landlord’s or other like Liens arising by operation of law, imposed
by statute or arising pursuant to customary reservations or retentions of title
arising in the ordinary course of business and securing obligations that are not
due and payable or which are being contested in compliance with Section 5.03;

 

(g) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws or regulations;

 

(h) deposits to secure the performance of tenders, sales, bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, customs, performance or return-of-money bonds and other
obligations of a like nature incurred in the ordinary course of business or
required by law;

 

(i) zoning restrictions, easements, utility easements, licenses, covenants,
rights-of-way, defects or irregularities in title, reservations (including
severances, leases or reservations of oil, gas, coal, minerals or water rights),
assessment district or similar Liens in connection with municipal financing,
building restrictions or restrictions on use of real property and other similar
encumbrances incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and do not materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of Overnite or any of its Subsidiaries;

 

66



--------------------------------------------------------------------------------

(j) purchase money liens or security interests in real property, improvements
thereto or equipment hereafter acquired (or, in the case of improvements,
constructed) by Overnite or any Subsidiary; provided that (i) such security
interests secure Indebtedness permitted by Section 6.01, (ii) such security
interests are incurred, and the Indebtedness secured thereby is created, within
90 days after such acquisition (or construction), (iii) the Indebtedness secured
thereby does not exceed the lesser of the cost or the fair market value of such
real property, improvements or equipment at the time of such acquisition (or
construction) and (iv) such liens or security interests do not apply to any
other property or assets of Overnite or any Subsidiary;

 

(k) Liens arising in respect of Capital Lease Obligations and Synthetic Lease
Obligations permitted under Section 6.01(e); provided that such Liens apply only
to the property that is the subject of the related Capital Lease Obligation or
Synthetic Lease Obligation;

 

(l) Liens arising out of judgments or awards not constituting an Event of
Default under paragraph (i) of Article VII;

 

(m) bankers’ liens and rights of setoff with respect to customary depositary
arrangements entered into in the ordinary course of business;

 

(n) Liens of sellers of goods under Article 2 of the Uniform Commercial Code
(the “UCC”) as in effect in any jurisdiction applicable to Overnite or any of
the Subsidiaries or their respective properties or assets;

 

(o) Liens of a collection bank under Section 4-210 of the UCC; and

 

(p) other Liens that do not, individually or in the aggregate, secure
obligations or Indebtedness (or encumber property with a fair market value) in
excess of $25,000,000 at any one time.

 

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless (a) the sale of such property is
permitted by Section 6.05 and (ii) any Capital Lease Obligations, Synthetic
Lease Obligations or Liens arising in connection therewith are permitted by
Sections 6.01 and 6.02, respectively.

 

67



--------------------------------------------------------------------------------

SECTION 6.04. Investments, Loans and Advances. At any time that the Facilities
do not have an Investment Grade Standing, purchase, hold or acquire any Equity
Interests, evidences of Indebtedness or other securities of, make or permit to
exist any loans or advances to, or make or permit to exist any investment or any
other interest in, any other person, except:

 

(a) (i) investments by Overnite and the Subsidiaries existing on the date hereof
in the Equity Interests of the Borrower and the Subsidiaries and (ii) additional
investments by Overnite and the Subsidiaries in the Equity Interests of the
Borrower and the Subsidiaries; provided that (A) any such Equity Interests held
by a Loan Party shall be pledged pursuant to the Pledge Agreement (subject to
the limitations applicable to voting stock of a Foreign Subsidiary referred to
in Section 4.02(f)) and (B) the aggregate amount of investments by Loan Parties
in, and loans and advances by Loan Parties to, Subsidiaries that are not Loan
Parties shall not exceed $15,000,000 at any time outstanding;

 

(b) Permitted Investments;

 

(c) loans or advances made by Overnite to any Subsidiary and made by any
Subsidiary to Overnite or any other Subsidiary; provided that the amount of such
loans and advances made by Loan Parties to Subsidiaries that are not Loan
Parties shall be subject to the limitation set forth in clause (a) above;

 

(d) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

 

(e) Overnite and the Subsidiaries may make loans and advances in the ordinary
course of business and consistent with past practice to their respective
employees, so long as the aggregate principal amount thereof at any time
outstanding (determined without regard to any write-downs or write-offs of such
loans and advances) shall not exceed $5,000,000;

 

(f) Overnite and the Subsidiaries may enter into Hedging Agreements in the
ordinary course of business that are not speculative in nature;

 

(g) Overnite or any Subsidiary may acquire all or substantially all of the
assets of a person or line of business of such person, or not less than 100% of
the Equity Interests of a person (referred to herein as the “Acquired Entity”);
provided, that (i) such acquisition was not preceded by an unsolicited tender
offer for such Equity Interests, or proxy contest initiated, by Overnite or any
Subsidiary; (ii) the Acquired Entity shall be in a similar line of business as
that of Overnite and its Subsidiaries as conducted during the current and most
recent calendar year; and (iii) at the time of such transaction (A) both before
and after giving effect thereto, no Event of Default or Default shall have
occurred and be continuing; (B) Overnite and its Subsidiaries would be in Pro
Forma Compliance, as evidenced by a certificate of a Financial Officer of
Overnite which shall have been prepared in good faith and based on reasonably
detailed written assumptions; (C) after giving effect to such acquisition, there
must be at least $50,000,000 of unused and available Revolving Credit
Commitments; and (D) the aggregate of the consideration paid in connection with
such acquisition and any related acquisitions pursuant to this Section 6.04(h)
(including any deferred purchase price and any Indebtedness of the Acquired
Entity that is assumed by Overnite or any Subsidiary following such

 

68



--------------------------------------------------------------------------------

acquisition) shall not in the aggregate exceed $100,000,000 in any fiscal year
or $250,000,000 in the aggregate (any acquisition of an Acquired Entity meeting
all the criteria of this Section 6.04(h) being referred to herein as a
“Permitted Acquisition”); and

 

(h) in addition to investments permitted by paragraphs (a) through (g) above,
additional investments, loans and advances by Overnite and the Subsidiaries
(other than investments, loans and advances to Foreign Subsidiaries) so long as
the aggregate amount invested, loaned or advanced pursuant to this paragraph (h)
(determined without regard to any write-downs or write-offs of such investments,
loans and advances) does not exceed $10,000,000 in the aggregate.

 

SECTION 6.05. Mergers, Consolidations and Sales of Assets. (a) Merge into or
consolidate with any other person, or permit any other person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all the assets
(whether now owned or hereafter acquired) of Overnite and the Subsidiaries,
except that (i) any Subsidiary may sell inventory in the ordinary course of
business, (ii) if at the time thereof and immediately after giving effect
thereto no Event of Default or Default shall have occurred and be continuing (x)
any wholly owned Subsidiary may merge into or consolidate with the Borrower in a
transaction in which the Borrower is the surviving corporation, (y) any wholly
owned Subsidiary may merge into or consolidate with any other wholly owned
Subsidiary in a transaction in which the surviving entity is a wholly owned
Subsidiary and no person other than Overnite, the Borrower or a wholly owned
Subsidiary receives any consideration (provided that if any party to such
transaction is a Loan Party, the surviving entity of such transaction shall be a
Loan Party) and (z) Overnite or any Subsidiary may make any investment permitted
by Section 6.04.

 

(b) At any time that the Facilities do not have an Investment Grade Standing,
engage in any Asset Sale otherwise permitted under paragraph (a) above unless
(i) such Asset Sale is for consideration at least 75% of which is cash, (ii)
such consideration is at least equal to the fair market value of the assets
being sold, transferred, leased or disposed of and (iii) the fair market value
of all assets sold, transferred, leased or disposed of pursuant to this
paragraph (b) shall not exceed (i) $50,000,000 in any fiscal year or (ii)
$100,000,000 in the aggregate.

 

(c) Engage in any Securitization Transaction except pursuant to Section 6.01(h).

 

SECTION 6.06. Restricted Payments; Restrictive Agreements. (a) At any time that
the Facilities do not have an Investment Grade Standing, declare or make, or
agree to declare or make, directly or indirectly, any Restricted Payment
(including pursuant to any Synthetic Purchase Agreement) or incur any obligation
(contingent or otherwise) to do so; provided, however, that (i) any Subsidiary
may declare and pay dividends or make other distributions ratably to its equity
holders and (ii) so long as no Event of Default or Default shall have occurred
and be continuing or would result therefrom, (x) Overnite may declare and pay
dividends on its Equity Interests in the form of Equity Interests, (y) Overnite
may repurchase its Equity Interests owned by employees of Overnite or the

 

69



--------------------------------------------------------------------------------

Subsidiaries or make payments to employees of Overnite, or the Subsidiaries upon
termination of employment in connection with the exercise of stock options,
stock appreciation rights or similar equity incentives or equity based
incentives pursuant to management incentive plans or in connection with the
death or disability of such employees in an aggregate amount not to exceed
$5,000,000 in any fiscal year and (z) Overnite or any Subsidiary may make other
Restricted Payments in an aggregate amount not to exceed $25,000,000 in any
fiscal year.

 

(b) Enter into, incur or permit to exist any agreement or other arrangement that
prohibits, materially restricts or imposes any burdensome condition upon (i) the
ability of Overnite or any Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets to secure the Obligations, or (ii) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any of its Equity Interests or to make or repay loans or advances to Overnite
or any other Subsidiary or to Guarantee Indebtedness of Overnite or any other
Subsidiary; provided that (A) the foregoing shall not apply to restrictions and
conditions imposed by law or by any Loan Document, (B) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (C) the foregoing shall not apply to restrictions and
conditions imposed on any Foreign Subsidiary by the terms of any Indebtedness of
such Foreign Subsidiary permitted to be incurred hereunder, (D) clause (i) of
the foregoing shall not apply to restrictions or conditions imposed by any
agreement relating to secured Indebtedness, Capital Lease Obligations or
Synthetic Lease Obligations permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness or
subject to such lease, (E) clause (i) of the foregoing shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof, (F) the foregoing shall not apply to customary restrictions and
conditions contained in agreements effecting Securitization Transactions, to the
extent such restrictions and conditions relate to the assets transferred in
connection with, or subject to, such Securitization Transactions and/or the
Equity Interests of any special purpose entity to which such assets are
transferred, (G) the foregoing shall not apply to restrictions or conditions
contained in agreements existing on the date hereof and identified on Schedule
6.06(b) and (H) clause (i) of the foregoing shall not apply to provisions
contained in agreements governing Indebtedness issued at any time that the
Facilities have an Investment Grade Standing if such provisions require only
that such Indebtedness be secured equally and ratably by Liens granted after the
date thereof to secure the Obligations.

 

SECTION 6.07. Transactions with Affiliates. Except for transactions by or among
Loan Parties and for the consummation of the Transactions, sell or transfer any
property or assets to, or purchase or acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
that Overnite or any Subsidiary may engage in any of the foregoing transactions
at prices and on terms and conditions not materially less favorable to Overnite
or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties.

 

70



--------------------------------------------------------------------------------

SECTION 6.08. Business of Overnite, Borrower and Subsidiaries. (a) With respect
to Overnite, engage in any material business activities or have any material
assets or material liabilities other than its direct or indirect ownership of
the Equity Interests of the Subsidiaries and liabilities incidental thereto,
including its liabilities pursuant to this Agreement, the Guarantee Agreement
and the Security Documents.

 

(b) With respect to the Subsidiaries, engage at any time in any material
business or material business activity other than the business currently
conducted by them and business activities reasonably incidental thereto.

 

SECTION 6.09. Capital Expenditures. At any time that the Facilities do not have
an Investment Grade Standing, permit the aggregate amount of Capital
Expenditures made by Overnite and the Subsidiaries in any calendar year set
forth below to exceed the amount set forth below for such year:

 

Year

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

2003

   $ 75,000,000

2004

     95,000,000

2005

     100,000,000

2006

     117,500,000

2007

     125,000,000

2008

     130,000,000

 

The amount of permitted Capital Expenditures set forth above in respect of any
fiscal year commencing with the fiscal year ending on December 31, 2005, shall
be increased (but not decreased) by (a) the amount of unused permitted Capital
Expenditures for the immediately preceding fiscal year less (b) an amount equal
to unused Capital Expenditures carried forward to such preceding fiscal year.

 

SECTION 6.10. Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage
Ratio for any period of four consecutive fiscal quarters, in each case taken as
one accounting period (commencing with the fiscal quarter ending as of December
31, 2003), to be less than 1.85 to 1.0.

 

SECTION 6.11. Maximum Leverage Ratio. Permit the Leverage Ratio as of the last
day of any fiscal quarter (commencing with the fiscal quarter ending as of
December 31, 2003) ending during any period set forth below to exceed the ratio
set forth opposite such period below:

 

Period

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

Closing Date through and including September 30, 2006

   3.25 to 1.0

Thereafter

   3.00 to 1.0

 

71



--------------------------------------------------------------------------------

SECTION 6.12. Minimum Asset Coverage Ratio. Permit the Asset Coverage Ratio as
of the last day of any fiscal quarter (commencing with the fiscal quarter ending
as of December 31, 2003) to be less than 2.25 to 1.0.

 

ARTICLE VII

 

Events of Default

 

In case of the happening of any of the following events (“Events of Default”):

 

(a) any representation or warranty made or deemed made by any Loan Party in or
in connection with any Loan Document or the Borrowings or issuances of Letters
of Credit hereunder, or any representation, warranty, statement or information
contained in any report, certificate, financial statement or other instrument
furnished by or at the request of any Loan Party in connection with or pursuant
to any Loan Document, shall prove to have been false or misleading in any
material respect when so made, deemed made or furnished;

 

(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

 

(c) default shall be made in the payment of any interest on any Loan or L/C
Disbursement or of any Fee or any other amount (other than an amount referred to
in (b) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of five
Business Days;

 

(d) default shall be made in the due observance or performance by Overnite, the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a), 5.05 or 5.07 or in Article VI;

 

(e) default shall be made in the due observance or performance by Overnite, the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
any Loan Document (other than those specified in (b), (c) or (d) above) and such
default shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent or any Lender to the Borrower;

 

(f) Overnite, the Borrower or any Subsidiary shall (i) fail to pay any principal
or interest, regardless of amount, due in respect of any Material Indebtedness,
when and as the same shall become due and payable (beyond the applicable grace
period with respect thereto, if any), or (ii) any other event or condition
occurs that results in any Material

 

72



--------------------------------------------------------------------------------

Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (ii) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

 

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Overnite, the Borrower or any Subsidiary (other than an Inactive
Subsidiary), or of a substantial part of the property or assets of Overnite, the
Borrower or a Subsidiary (other than an Inactive Subsidiary), under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Overnite, the Borrower or any Subsidiary
(other than an Inactive Subsidiary) or for a substantial part of the property or
assets of Overnite, the Borrower or a Subsidiary (other than an Inactive
Subsidiary) or (iii) the winding-up or liquidation of Overnite, the Borrower or
any Subsidiary (other than an Inactive Subsidiary); and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

(h) Overnite, the Borrower or any Subsidiary (other than an Inactive Subsidiary)
shall (i) voluntarily commence any proceeding or file any petition seeking
relief under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in (g) above, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for Overnite, the Borrower or any Subsidiary (other than an Inactive Subsidiary)
or for a substantial part of the property or assets of Overnite, the Borrower or
any Subsidiary (other than an Inactive Subsidiary), (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors, (vi)
become unable, admit in writing its inability or fail generally to pay its debts
as they become due or (vii) take any action for the purpose of effecting any of
the foregoing;

 

(i) one or more judgments shall be rendered against Overnite, the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to levy upon
assets or properties of Overnite, the Borrower or any Subsidiary to enforce any
such judgment and such judgment either (i) is for the payment of money in an
aggregate amount in excess of $10,000,000 or (ii) is for injunctive relief
(other than any temporary restraining order) and could reasonably be expected to
result in a Material Adverse Effect;

 

73



--------------------------------------------------------------------------------

(j) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred and for which the Borrower and any ERISA
Affiliate have any liability, could reasonably be expected to result in
liability of the Borrower and its ERISA Affiliates in an aggregate amount
exceeding $10,000,000;

 

(k) any Guarantee under the Guarantee Agreement for any reason shall cease to be
in full force and effect (other than in accordance with its terms), or any
Guarantor shall deny in writing that it has any further liability under its
Guarantee Agreement (other than as a result of the discharge of such Guarantor
in accordance with the terms of the Loan Documents);

 

(l) any security interest purported to be created by any Security Document shall
(other than in accordance with its terms) cease to be, or shall be asserted by
the Borrower or any other Loan Party in writing not to be, a valid, perfected,
first priority (except as otherwise expressly provided in this Agreement or such
Security Document) security interest in the property covered thereby, except to
the extent that any such loss of perfection or priority results from the failure
of the Collateral Agent to maintain possession of certificates representing
securities pledged under the Pledge Agreement; or

 

(m) there shall have occurred a Change in Control;

 

then, and in every such event (other than an event with respect to Overnite or
the Borrower described in paragraph (g) or (h) above), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate forthwith the Commitments and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event with respect to Overnite or the Borrower
described in paragraph (g) or (h) above, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

 

74



--------------------------------------------------------------------------------

ARTICLE VIII

 

The Administrative Agent and the Collateral Agent

 

Each of the Lenders and each of the Issuing Banks hereby irrevocably appoints
the Administrative Agent and the Collateral Agent (for purposes of this Article
VIII, the Administrative Agent and the Collateral Agent are referred to
collectively as the “Agents”) its agent and authorizes the Agents to take such
actions on its behalf and to exercise such powers as are delegated to such Agent
by the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto. Without limiting the generality of the foregoing,
the Agents are hereby expressly authorized to execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Security Documents.

 

The bank serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with Overnite, the Borrower or any
Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.

 

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is required to exercise in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08), and (c) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the failure to disclose, any information
relating to Overnite, the Borrower or any of the Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent and/or
Collateral Agent or any of its Affiliates in any capacity. Neither Agent shall
be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.08) or in the absence of its own gross negligence or wilful misconduct.
Neither Agent shall be deemed to have knowledge of any Default unless and until
written notice thereof is given to such Agent by Overnite, the Borrower or a
Lender, and neither Agent shall be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document,

 

75



--------------------------------------------------------------------------------

or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to such Agent.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

 

Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders, the Issuing
Banks and the Borrower. Upon any such resignation, the Required Lenders shall
have the right, subject to the consent of the Borrower (which consent shall not
be unreasonably withheld or delayed), to appoint a successor; provided, however,
that the consent of the Borrower shall not be required for any such appointment
during the continuance of any Event of Default. If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the Lenders and the Issuing Banks, appoint
a successor Agent which shall be a bank with an office in New York, New York, or
an Affiliate of any such bank. Upon the acceptance of its appointment as Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations hereunder.
The fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After an Agent’s resignation hereunder, the provisions of this
Article and Section 9.05 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while acting as
Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without

 

76



--------------------------------------------------------------------------------

reliance upon the Agents or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement
or any other Loan Document, any related agreement or any document furnished
hereunder or thereunder.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(a) if to the Borrower or Overnite, to it at 1000 Semmes Avenue, Richmond, VA
23224, Attention of Patrick Hanley (Telecopy No. (804) 231-8501);

 

(b) if to the Administrative Agent, to SunTrust Bank, 919 E. Main Street, 22nd
Floor, Richmond, VA 23219, Attention of Deborah S. Armstrong (Telephone No.
(804) 782-5113, Telecopy No. (804) 782-5818), with a copy to SunTrust Bank,
Agency Services, at 303 Peachtree Street, N.E., 25th Floor, Atlanta, GA 30308,
Attention of Greg Ponder (Telecopy No. (404) 658-4906);

 

(c) if to SunTrust Bank as the Issuing Bank, to SunTrust Bank, 25 Park Place,
N.E. mail code 3706, Atlanta, GA 30303, Attention of Jon Conley (Telecopy No.
(404) 588-8129);

 

(d) if to the Swingline Lender, to SunTrust Bank, Agency Services, 303 Peachtree
Street, N.E., 25th Floor, Atlanta, GA 30308, Attention of Greg Ponder (Telecopy
No. (404) 658-4906);

 

(e) if to a Lender, to it at its address (or telecopy number) set forth on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto; and

 

(f) if to any Issuing Bank, to it at the address most recently specified by it
in a notice delivered to the Administrative Agent and the Borrower.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01. As agreed to among Overnite, the Borrower, the Administrative
Agent and the applicable Lenders from time to time, notices and other

 

77



--------------------------------------------------------------------------------

communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable person provided from time to time by such
person. Overnite, the Borrower, the Administrative Agent, any Issuing Bank and
any Lender may each change the address or e-mail address for service of notice
and other communications by a notice in writing to the other parties hereto.

 

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower or Overnite herein and in the certificates
or other instruments prepared or delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the Lenders and the Issuing Banks and shall survive the making by
the Lenders of the Loans and the issuance of Letters of Credit by the Issuing
Banks, regardless of any investigation made by the Lenders or the Issuing Banks
or on their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. The provisions of Sections 2.14, 2.16, 2.20 and 9.05
shall remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the expiration of the Commitments,
the expiration of any Letter of Credit, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent, any Lender or any Issuing Bank.

 

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, Overnite, the Administrative Agent and
the Syndication Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto.

 

SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, Overnite, the Administrative Agent,
the Collateral Agent, the Issuing Banks or the Lenders that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and assigns.

 

(b) Each Lender may assign to one or more assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided,
however, that (i) except in the case of an assignment to a Lender or an
Affiliate or Related Fund of a Lender, (x) the Borrower and the Administrative
Agent (and, in the case of any assignment of a Revolving Credit Commitment, each
Issuing Bank and the Swingline Lender) must give their prior written consent to
such assignment (which consent shall not be unreasonably withheld or delayed);
provided, however, that the consent of the Borrower shall not be required for
any such assignment during the continuance of any Event of Default, and (y) the
amount of the Commitment or Loans of the assigning Lender subject to each such

 

78



--------------------------------------------------------------------------------

assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000 (or, if less, the entire remaining amount of such Lender’s
Commitment or Loans), (ii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Class of Commitments or
Loans assigned, (iii) the parties to each such assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $1,000 (unless such fee is waived by the
Administrative Agent) payable by the assignor or the assignee and (iv) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire and all applicable tax documentation (whether
pursuant to Section 2.20(e) or otherwise reasonably requested by the
Administrative Agent or the Borrower). Upon acceptance and recording pursuant to
paragraph (e) of this Section 9.04, from and after the effective date specified
in each Assignment and Acceptance, (A) the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement and
(B) the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 2.14, 2.16, 2.20 and 9.05,
as well as to any Fees accrued for its account and not yet paid).

 

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Term Loan Commitment and Revolving Credit Commitment, and the outstanding
balances of its Term Loans and Revolving Loans, in each case without giving
effect to assignments thereof which have not become effective, are as set forth
in such Assignment and Acceptance, (ii) except as set forth in (i) above, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of Overnite or any Subsidiary or the
performance or observance by Overnite or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Acceptance; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 3.05(a) or delivered pursuant to Section 5.04 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such

 

79



--------------------------------------------------------------------------------

Assignment and Acceptance; (v) such assignee will independently and without
reliance upon the Administrative Agent, the Collateral Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) such assignee appoints
and authorizes the Administrative Agent and the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent and the Collateral Agent,
respectively, by the terms hereof, together with such powers as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

 

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain a copy of each Assignment and Acceptance delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitment of, and principal amount of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive and the Borrower, the Administrative Agent, the
Issuing Banks, the Collateral Agent and the Lenders may treat each person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Issuing Bank, the Collateral Agent and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

 

(e) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, an Administrative Questionnaire (and all
applicable tax documentation) completed in respect of the assignee (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) above, if any, and, if required, the written
consent of the Borrower, the Swingline Lender, the Issuing Banks and the
Administrative Agent to such assignment, the Administrative Agent shall (i)
accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt concurrent notice thereof to the
Syndication Agent. No assignment shall be effective unless it has been recorded
in the Register as provided in this paragraph (e).

 

(f) Each Lender may without the consent of the Borrower, the Swingline Lender,
the Issuing Banks or the Administrative Agent sell participations to one or more
banks or other entities in all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged (including its Revolving Credit Commitment, if
any), (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) the participating banks or
other entities shall be entitled to the benefit of the cost protection
provisions contained in Sections 2.14, 2.16 and 2.20 to the same extent as if
they were Lenders (but, with respect to any particular participant, to no
greater extent than the Lender that sold the participation to such participant)
and (iv) the Borrower, the

 

80



--------------------------------------------------------------------------------

Administrative Agent, the Issuing Banks and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrower relating to the Loans or L/C
Disbursements and to approve any amendment, modification or waiver of any
provision of this Agreement (other than amendments, modifications or waivers
decreasing any fees payable hereunder or the amount of principal of or the rate
at which interest is payable on the Loans, extending any scheduled principal
payment date or date fixed for the payment of interest on the Loans, increasing
or extending the Commitments or releasing any Guarantor or all or substantially
all of the Collateral).

 

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16.

 

(h) Any Lender may (without the consent of the Borrower or the Administrative
Agent) at any time assign all or any portion of its rights under this Agreement
to secure extensions of credit to such Lender or in support of obligations owed
by such Lender (including, if such Lender is a fund that invests in bank loans,
to a trustee for holders of obligations owed, or securities issued, by such
fund); provided that no such assignment shall release a Lender from any of its
obligations hereunder or substitute any such assignee for such Lender as a party
hereto and any foreclosure or exercise of remedies by such assignee or trustee
shall be subject to the provisions of this Section 9.04 regarding assignments in
all respects..

 

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one

 

81



--------------------------------------------------------------------------------

day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 9.04, any SPC may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the Borrower and Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC.

 

(j) Neither Overnite nor the Borrower shall assign or delegate any of its rights
or duties hereunder without the prior written consent of the Administrative
Agent, each Issuing Bank and each Lender, and any attempted assignment without
such consent shall be null and void.

 

SECTION 9.05. Expenses; Indemnity. (a) The Borrower and Overnite agree, jointly
and severally, to pay all out-of-pocket expenses incurred by the Administrative
Agent, the Syndication Agent, the Collateral Agent, the Issuing Banks and the
Swingline Lender in connection with the syndication of the credit facilities
provided for herein and the preparation and administration of this Agreement and
the other Loan Documents or in connection with any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
hereby or thereby contemplated shall be consummated) or incurred by the
Administrative Agent, the Syndication Agent, the Collateral Agent or any Lender
in connection with the enforcement or protection of its rights in connection
with this Agreement and the other Loan Documents or in connection with the Loans
made or Letters of Credit issued hereunder, including the reasonable fees,
charges and disbursements of Cravath, Swaine & Moore LLP, counsel for the
Administrative Agent, the Syndication Agent and the Collateral Agent, and, in
connection with any such enforcement or protection, the reasonable fees, charges
and disbursements of any other counsel for the Administrative Agent, the
Syndication Agent, the Collateral Agent or any Lender.

 

(b) The Borrower and Overnite agree, jointly and severally, to indemnify the
Administrative Agent, the Syndication Agent, the Collateral Agent, each Lender,
each Issuing Bank and each Related Party of any of the foregoing persons (each
such person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses (other than lost profits, business or
anticipated savings), claims, damages, liabilities and related expenses,
including reasonable counsel fees, charges and disbursements, incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (i) the execution or delivery of this Agreement or any other Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties thereto of their respective obligations thereunder or the

 

82



--------------------------------------------------------------------------------

consummation of the Transactions and the other transactions contemplated
thereby, (ii) the use of the proceeds of the Loans or issuance of Letters of
Credit, (iii) any claim, litigation, investigation or proceeding relating to any
of the foregoing, whether or not any Indemnitee is a party thereto, or (iv) any
actual or alleged presence or Release of Hazardous Materials on any property
currently or formerly owned or operated by the Borrower or any of the
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or the Subsidiaries; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted primarily from
the gross negligence or wilful misconduct of such Indemnitee (or its
Affiliates).

 

(c) To the extent that Overnite and the Borrower fail to pay any amount required
to be paid by them to the Administrative Agent, the Syndication Agent, the
Collateral Agent, an Issuing Bank or the Swingline Lender under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent, the Syndication Agent, the Collateral Agent, any such Issuing Bank or the
Swingline Lender, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the
Syndication Agent, the Collateral Agent, such Issuing Bank or the Swingline
Lender in its capacity as such. For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the Aggregate Revolving
Credit Exposure, outstanding Term Loans and unused Commitments at the time.

 

(d) To the extent permitted by applicable law, neither Overnite nor the Borrower
shall assert, and each hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

 

(e) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent, the Syndication Agent, any
Lender or any Issuing Bank. All amounts due under this Section 9.05 shall be
payable within 10 days after written demand therefor.

 

SECTION 9.06. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time

 

83



--------------------------------------------------------------------------------

owing by such Lender to or for the credit or the account of the Borrower or
Overnite against any of and all the obligations of the Borrower or Overnite now
or hereafter existing under this Agreement and other Loan Documents held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or such other Loan Document and although such obligations
may be unmatured. Each Lender agrees promptly to notify the Borrower or
Overnite, as the case may be, after any such setoff and application made by such
Lender, but the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Lender under this Section 9.06
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN
ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO
SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE DATE SUCH
LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE (THE
“UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, THE
LAWS OF THE STATE OF NEW YORK.

 

SECTION 9.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, the Syndication Agent, the Collateral Agent, any Lender or any Issuing
Bank in exercising any power or right hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Syndication Agent, the Collateral Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on the Borrower or Overnite in any case shall entitle the Borrower or Overnite
to any other or further notice or demand in similar or other circumstances.

 

(b) Neither this Agreement nor any of the other Loan Documents nor any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into and executed by the Borrower,
Overnite and the Required Lenders; provided, however, that (x) the Borrower,
Overnite and the

 

84



--------------------------------------------------------------------------------

Administrative Agent may enter into an amendment to effect the provisions of
Section 2.25(b) upon the effectiveness of any Incremental Term Loan Assumption
Agreement (and any such amendment shall in any event be deemed to have occurred
upon such effectiveness) and (y) no such agreement under this Section 9.08(b)
shall (i) decrease the principal amount of, or extend the maturity of or any
scheduled principal payment date or date for the payment of any interest on any
Loan or any date for reimbursement of an L/C Disbursement, or waive or excuse
any such payment or any part thereof, or decrease the rate of interest on any
Loan or L/C Disbursement, without the prior written consent of each Lender
affected thereby, (ii) increase or extend the Commitment or decrease or extend
the date for payment of any Fees or any other amounts due and payable hereunder
to any Lender without the prior written consent of such Lender, (iii) amend or
modify the pro rata requirements of Section 2.17, the provisions of Section
9.04(j) or the provisions of this Section, or release any Guarantor or all or
substantially all of the Collateral, without the prior written consent of each
Lender, (iv) change the provisions of any Loan Document in a manner that by its
terms adversely affects the rights in respect of payments due to Lenders holding
Loans of one Class differently from the rights of Lenders holding Loans of any
other Class without the prior written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each adversely
affected Class, (v) modify the protections afforded to an SPC pursuant to the
provisions of Section 9.04(i) without the written consent of such SPC or (vi)
change the percentage contained in the definition of the term “Required Lenders”
without the prior written consent of each Lender (it being understood that with
the consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the Term Loan Commitments and Revolving Credit
Commitments on the date hereof); provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, the Syndication Agent, the Collateral Agent, any Issuing Bank or the
Swingline Lender hereunder or under any other Loan Document without the prior
written consent of the Administrative Agent, the Syndication Agent, the
Collateral Agent, such Issuing Bank or the Swingline Lender, as applicable.

 

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this Section
9.09 shall be cumulated and the interest and Charges payable to such Lender in
respect of other Loans or participations or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

 

85



--------------------------------------------------------------------------------

SECTION 9.10. Entire Agreement. This Agreement, the Fee Letter and the other
Loan Documents constitute the entire contract among the parties relative to the
subject matter hereof. Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any person (other than the
parties hereto and thereto, their respective successors and assigns permitted
hereunder (including any Affiliate of an Issuing Bank that issues any Letter of
Credit) and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Collateral Agent, the Issuing Banks and
the Lenders) any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

 

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 9.13. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

 

86



--------------------------------------------------------------------------------

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.15. Jurisdiction; Consent to Service of Process. (a) Each of Overnite
and the Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against the Borrower, Overnite or their respective
properties in the courts of any jurisdiction.

 

(b) Each of Overnite and the Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or Federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(c) Each of Overnite and the Borrower irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

 

SECTION 9.16. Confidentiality. (a) Each of the Administrative Agent, the
Collateral Agent, each Issuing Bank and each Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its and its Affiliates’ officers, directors, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested by any regulatory
authority or quasi-regulatory authority (such as the National Association of
Insurance Commissioners), (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) in connection with
the exercise of any remedies hereunder or under the other Loan Documents or any
suit, action or proceeding relating to the enforcement of its rights hereunder
or thereunder,

 

87



--------------------------------------------------------------------------------

(v) subject to an agreement containing provisions substantially the same as
those of this Section 9.16, to (A) any actual or prospective assignee of or
participant in any of its rights or obligations under this Agreement and the
other Loan Documents or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower or any
Subsidiary or any of their respective obligations, (vi) with the consent of the
Borrower or (vii) to the extent such Information becomes publicly available
other than as a result of a breach of this Section 9.16. For the purposes of
this Section, “Information” shall mean all information received from the
Borrower or Overnite and related to the Borrower or Overnite or their business,
other than any such information that was available to the Administrative Agent,
the Collateral Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to its disclosure by the Borrower or Overnite; provided that, in the case
of Information received from the Borrower or Overnite after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any person required to maintain the confidentiality of Information as provided
in this Section 9.16 shall be considered to have complied with its obligation to
do so if such person has exercised the same degree of care to maintain the
confidentiality of such Information as such person would accord its own
confidential information.

 

(b) Notwithstanding anything herein to the contrary, any party subject to
confidentiality obligations hereunder or otherwise (and any Affiliate thereof
and any employee, representative or other agent of such party or such Affiliate)
may disclose to any and all persons, without limitation of any kind, the tax
treatment and the tax structure of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are or
have been provided to it relating to such tax treatment and tax structure. For
this purpose, the tax treatment of the transactions contemplated hereby is the
purported or claimed U.S. federal tax treatment of such transactions and the tax
structure of such transactions is any fact that may be relevant to understanding
the purported or claimed U.S. federal tax treatment of such transactions.

 

88



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

OVERNITE TRANSPORTATION COMPANY,

a Virginia corporation, as Borrower,

by:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

OVERNITE CORPORATION, a Virginia corporation,

by:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

    SUNTRUST BANK, individually and as Administrative Agent, Collateral Agent,
Swingline Lender and Issuing Bank,

by:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

89



--------------------------------------------------------------------------------

CREDIT SUISSE FIRST BOSTON, acting through its Cayman Islands Branch,
individually and as Syndication Agent,

by:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

by:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

90



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT AMONG OVERNITE TRANSPORTATION COMPANY,
OVERNITE CORPORATION, THE LENDERS AND ISSUING BANKS NAMED THEREIN, SUNTRUST
BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT AND CREDIT SUISSE FIRST
BOSTON, AS SYNDICATION AGENT.

by:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   